Exhibit 10.1

 

Execution

FIRST AMENDMENT TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is entered into as of February 16, 2007, among MARKWEST
HYDROCARBON, INC., a Delaware corporation, as borrower (the “Borrower”), the
undersigned Guarantors (collectively, the “Guarantors”), ROYAL BANK OF CANADA,
as Administrative Agent and Collateral Agent for the Lenders parties to the
hereinafter defined Credit Agreement (in its capacity as administrative agent,
the “Administrative Agent” and in its capacity as collateral agent, the
“Collateral Agent”), and the undersigned L/C Issuer and Lenders.

Reference is made to the Second Amended and Restated Credit Agreement dated as
of August 18, 2006 among Borrower, the Administrative Agent, the Collateral
Agent, the L/C Issuer and the Lenders parties thereto (the “Credit Agreement”). 
Unless otherwise defined in this Amendment, capitalized terms used herein shall
have the meanings set forth in the Credit Agreement; all section and schedule
references herein are to sections and schedules in the Credit Agreement; and all
paragraph references herein are to paragraphs in this Amendment.

RECITALS

A.                                    The Borrower has requested that the Credit
Agreement be amended to provide for a new non-borrowing base (NBB) revolving
credit facility of up to $50,000,000, the sole purpose of which is to enable the
Borrower to meet margin requirements associated with Swap Contracts, which
revolving credit facility may be requested by the Borrower and which each Lender
may decide to participate in or not in such Lender’s sole and absolute
discretion.

B.                                    Subject to the terms and conditions of
this Amendment, the Administrative Agent and the other Lenders are willing to
agree to such amendment.

Accordingly, for adequate and sufficient consideration, the parties hereto
agree, as follows:

Paragraph 1.                     Amendments. Effective as of the First Amendment
Effective Date, the Credit Agreement is amended as follows:

1.1                               Definitions. Section 1.01 of the Credit
Agreement is amended as follows:

(a)                                  Each of the following definitions is
amended in its entirety to read as follows:

“Applicable Rate means (a) with respect to the Revolving Credit Facility, the
following amounts per annum set forth in the table below, on any date of
determination, with respect to the Type of Credit Extension or commitment fee
that corresponds to the Utilization Percentage at such date of determination:

1


--------------------------------------------------------------------------------


Revolving Credit Commitment and Revolving Credit Loans and Letters of Credit

Pricing
Level

 

Revolving
Credit
Utilization
Percentage

 

Letter of Credit and
Eurodollar Rate
+ (bps)*

 

Base Rate + (bps)*

 

Revolving Credit
Commitment Fee
+ (bps)

 

 

 

 

 

 

 

 

 

1

 

Less than 50%

 

150.0

 

50.0

 

37.5

 

 

 

 

 

 

 

 

 

2

 

50% or more but less than 75%

 

200.0

 

100.0

 

50.0

 

 

 

 

 

 

 

 

 

3

 

75% or more but less than 100%

 

250.0

 

150.0

 

50.0

 

 

 

 

 

 

 

 

 

4

 

100% or more

 

275.0

 

175.0

 

50.0

 

--------------------------------------------------------------------------------

*Upon the first to occur of (i) outstanding Revolving Credit Loans and
Outstanding Amount of L/C Obligations exceeding in the aggregate $40,000,000
under the Aggregate Revolving Credit Commitment after it has been increased
pursuant to Section 2.13, or (ii) there being outstanding NBB Revolving Credit
Loans pursuant to Section 2.15, and thereafter for each day that the conditions
specified in clauses (i) and/or (ii) above continue to exist, the Applicable
Rate for Revolving Credit Loans and Letters of Credit (but not the Revolving
Credit Commitment Fee which remains unchanged) will be increased by 0.50% per
annum (50 basis points) over the amounts set forth above.

(b)  with respect to the Unit Acquisition Facility, the Applicable Rate for
Eurodollar Rate Loans shall be the sum of the Eurodollar Rate plus 350 bps, the
Applicable Rate for Base Rate Loans shall be the sum of the Base Rate plus 250
bps and for the Unit Acquisition Commitment Fee, 50 bps.

(c) with respect to the NBB Revolving Credit Facility, the Applicable Rate for
Eurodollar Rate Loans shall be the sum of the Eurodollar Rate plus 325 bps, the
Applicable Rate for Base Rate Loans shall be the sum of the Base Rate plus 225
bps, the Applicable Rate for NBB Letters of Credit shall be 325 bps, and for the
NBB Revolving Credit Commitment Fee, 50 bps.

“Agreement means this Second Amended and Restated Credit Agreement as amended by
the First Amendment to Credit Agreement.”

“Borrowing means, as the context may require, a Revolving Credit Borrowing, a
Unit Acquisition Borrowing, a NBB Revolving Credit Borrowing or any combination
thereof and “Borrowings” means all Revolving Credit Borrowings, Unit Acquisition
Borrowings, NBB Revolving Credit Borrowings or any combination thereof.”

“Cash Collateralize means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the L/C Issuer and the Lenders, as
collateral for the L/C Obligations (or for the benefit of the NBB L/C Issuer and
the Lenders having a NBB Revolving Credit Commitment for the tranche for which a
NBB Letter of Credit was issued and which is being Cash Collateralized), cash
and deposit account balances

2


--------------------------------------------------------------------------------


pursuant to documentation in form and substance satisfactory to the
Administrative Agent and (i) in the case of Letters of Credit, the L/C Issuer
(which documents hereby are consented to by the Lenders), and (ii) in the case
of NBB Letters of Credit, the NBB L/C Issuer (which documents are hereby
consented to by the Lenders having a NBB Revolving Credit Commitment).”

“Commitment means as to any Lender, as the context may require, its Revolving
Credit Commitment, its Unit Acquisition Commitment, its NBB Revolving Credit
Commitment (provided such Lender has agreed to participate in NBB Revolving
Credit Loans pursuant to Section 2.15 and then only to the extent such Lender
has specifically agreed to participate in NBB Revolving Credit Loans) or any
combination thereof and as to all Lenders, as the context may require, the
Aggregate Revolving Credit Commitment, the Aggregate Unit Acquisition
Commitment, the Aggregate NBB Revolving Credit Commitment or any combination
thereof.”

“Lender has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the L/C Issuer and NBB L/C Issuer.”

“Letter of Credit means the Existing Letter of Credit and any standby letter of
credit issued pursuant to Section 2.14.”

“Letter of Credit Application means an application and agreement for the
issuance or amendment of a letter of credit in the form from time to time in use
by the L/C Issuer or NBB L/C Issuer.”

“Loan means, as the context may require, a Revolving Credit Loan, a Unit
Acquisition Loan, a NBB Revolving Credit Loan or any combination thereof and
“Loans” means all Revolving Credit Loans, Unit Acquisition Loans, NBB Revolving
Credit Loans or any combination thereof.”

“Maturity Date means (a) the Stated Maturity Date or (b) such earlier effective
date of any other termination, cancellation, or acceleration of the Aggregate
Revolving Credit Commitment and/or Aggregate Unit Acquisition Commitment and/or
Aggregate NBB Revolving Credit Commitment under this Agreement.”

“Note means, as the context may require, a Revolving Credit Note, a Unit
Acquisition Note, a NBB Revolving Credit Note or any combination thereof and
“Notes” means all Revolving Credit Notes, Unit Acquisition Notes, NBB Revolving
Credit Notes or any combination thereof.”

“Obligations means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest that accrues after the commencement by or against any Loan
Party of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding. In addition, all references to the “Obligations” in
the Collateral Documents and in Sections 2.16 and 10.09 of this Agreement shall,
in addition to the foregoing, also include all present and future indebtedness,
liabilities, and obligations (and all renewals and extensions thereof or any

3


--------------------------------------------------------------------------------


part thereof) now or hereafter owed to any Lender or any Affiliate of a Lender
arising pursuant to any Lender Hedging Agreement.”

“Outstanding Amount on any date (i) with respect to Loans, means the aggregate
principal amount thereof after giving effect to any Borrowings and prepayments
or repayments occurring on such date, (ii) with respect to any L/C Obligations,
the amount of such L/C Obligations on such date after giving effect to any L/C
Credit Extension occurring on such date and any other changes in the aggregate
amount of the L/C Obligations as of such date, including as a result of any
reimbursements of outstanding unpaid drawings under any Letters of Credit or any
reductions in the maximum amount available for drawing under Letters of Credit
taking effect on such date, and (iii) with respect to any NBB L/C Obligations,
the amount of such NBB L/C Obligations on such date after giving effect to any
NBB L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the NBB L/C Obligations as of such date, including as a
result of any reimbursements of outstanding unpaid drawings under any NBB
Letters of Credit or any reductions in the maximum amount available for drawing
under NBB Letters of Credit taking effect on such date.”

“Request for Credit Extension means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Borrowing Notice, and (b) with respect to an L/C
Extension or NBB L/C Extension, a Letter of Credit Application.”

 “Required Lenders means on any date of determination on and after the Second
Restatement Date and prior to the Maturity Date, those Lenders holding more than
66 2/3% of the sum of (i) the Aggregate Revolving Credit Commitment plus (ii)
the Aggregate Unit Acquisition Commitment plus (iii) the Aggregate NBB Revolving
Credit Commitment, if any, and on any date of determination on or after the
Maturity Date, those Lenders holding more than 66 2/3% of the sum of (x) the
Outstanding Amount of Revolving Credit Loans plus (y) the Outstanding Amount of
L/C Obligations plus (y) the Outstanding Amount of Unit Acquisition Loans plus
(z) the Outstanding Amount of NBB Revolving Credit Loans.”

“Stated Maturity Date means August 20, 2010.”

(b)                                 The following definitions are inserted
alphabetically into Section 1.01 of the Credit Agreement:

“Aggregate NBB Revolving Credit Commitment has the meaning specified in the
definition of NBB Revolving Credit Commitment.”

“First Amendment Effective Date means the date the First Amendment to Credit
Agreement by its terms becomes effective among the parties thereto.”

“First Amendment to Credit Agreement means that certain First Amendment to
Second Amended and Restated Credit Agreement dated as of February 16, 2007,
among the Borrower, the Guarantors, Royal Bank of Canada, as Administrative
Agent and Collateral Agent, the L/C Issuer and the Lenders.”

“Lender Hedging Agreement means a Swap Contract between the Borrower or any of
the MarkWest Inc. Subsidiaries and a Lender or an Affiliate of a Lender.”

4


--------------------------------------------------------------------------------


“NBB Borrowing Certificate means, a certificate in the form attached hereto as
Exhibit F, appropriately completed.”

“NBB Credit Extension means each of the following: (a) a NBB Revolving Credit
Borrowing and (b) a NBB L/C Credit Extension.”

“NBB Evergreen Letter of Credit has the meaning specified in Section
2.16(b)(iii).”

“NBB Honor Date has the meaning set forth in Section 2.16(c)(i).”

“NBB L/C Advance means, with respect to each Lender having a NBB Revolving
Credit Commitment for the tranche for which a NBB Letter of Credit was issued,
such Lender’s participation in any NBB L/C Borrowing in accordance with its
percentage participation in such NBB Letter of Credit in an amount equal to the
product of such Lender’s participation percentage in that tranche of the NBB
Revolving Credit Commitment times the amount of such NBB L/C Advance.”

“NBB L/C Borrowing means an extension of credit resulting from a drawing under
any NBB Letter of Credit which has not been reimbursed on the date when made or
refinanced as a NBB Revolving Credit Borrowing.”

“NBB L/C Credit Extension means, with respect to any NBB Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the renewal or
increase of the amount thereof.”

“NBB L/C Issuer means Royal Bank of Canada in its capacity as issuer of NBB
Letters of Credit hereunder, or any successor issuer of NBB Letters of Credit
hereunder.”

“NBB L/C Obligations means, as at any date of determination, the aggregate
undrawn face amount of all outstanding Letters of Credit plus the aggregate of
all Unreimbursed Amounts, including all L/C Borrowings.”

“NBB Letter of Credit means any standby letter of credit issued pursuant to
Section 2.16.

“NBB Letter of Credit Expiration Date means the day that is five days prior to
the Maturity Date (or, if such day is not a Business Day, the next preceding
Business Day).”

“NBB Letter of Credit Sublimit means with respect to each tranche of the NBB
Revolving Credit Commitment, an amount equal to the amount of such tranche.”

“NBB Nonrenewal Notice Date has the meaning specified in Section 2.16(b)(iii).”

5


--------------------------------------------------------------------------------


“NBB Pro Rata Share means, at any date of determination, for any Lender having a
NBB Revolving Credit Commitment, the percentage (carried out to the ninth
decimal place) that its NBB Revolving Credit Commitment bears to the Aggregate
NBB Revolving Credit Commitment.”

“NBB Revolving Credit Borrowing means a borrowing consisting of simultaneous NBB
Revolving Credit Loans of the same Type and having the same Interest Period made
by each of the Lenders having a NBB Revolving Credit Commitment pursuant to
Section 2.15(f), the sole purpose of which borrowing is to enable the Borrower
to meet margin requirements under Swap Contracts.

“NBB Revolving Credit Commitment means, as to each Lender which agrees to
participate in making NBB Revolving Credit Loans (or to participate in any
requested increase of the NBB Revolving Credit Commitment) pursuant to Section
2.15, its obligation to make NBB Revolving Credit Loans to the Borrower pursuant
to Section 2.15(f), and to purchase participations in NBB L/C Obligations
pursuant to Section 2.16, in an aggregate principal amount at any one time
outstanding not to exceed the amount stated beside such Lender’s name under the
column headed “NBB Revolving Credit Commitment” on Schedule 2.01 (which amount
is subject to increase, reduction, or cancellation in accordance with the Loan
Documents), as supplemented from time to time (collectively, the NBB Revolving
Credit Commitments of all the Lenders herein having a NBB Revolving Credit
Commitment the “Aggregate NBB Revolving Credit Commitment”).”

“NBB Revolving Credit Commitment Effective Date has the meaning set forth in
Section 2.15(d).”

“NBB Revolving Credit Commitment Fee means a fee payable pursuant to Section
2.08(d) to any Lender having a NBB Revolving Credit Commitment.

“NBB Revolving Credit Commitment Increase Effective Date has the meaning set
forth in Section 2.15(d).”

“NBB Revolving Credit Facility means the non-borrowing base (NBB) revolving
credit facility as described in and subject to the limitations set forth in
Section 2.15, the sole purpose of which credit facility is to enable the
Borrower to meet margin requirements under Swap Contracts”.

“NBB Revolving Credit Loan means an extension of credit by a Lender having a NBB
Revolving Credit Commitment to the Borrower pursuant to Section 2.15(f), the
sole purpose of which extension of credit is to enable the Borrower to meet
margin requirements under Swap Contracts.”

“NBB Revolving Credit Note means a promissory note of Borrower in substantially
the form of Exhibit B-3, evidencing the obligation of Borrower to repay the NBB
Revolving Credit Loans and all renewals and extensions of all or any part
thereof.”

“NBB Unreimbursed Amount has the meaning set forth in Section 2.16(c)(i).”

6


--------------------------------------------------------------------------------


 “Required NBB Revolving Credit Lenders means on any date of determination on
and after the NBB Revolving Credit Commitment Effective Date and prior to the
Maturity Date, those Lenders holding more than 66 2/3% of the Aggregate NBB
Revolving Credit Commitment and on any date of determination on or after the
Maturity Date, those Lenders holding more than 66 2/3% of the Outstanding Amount
of NBB Revolving Credit Loans.”

(c)                                  Section 2.03(a) of the Credit Agreement is
amended by deleting the fifth sentence thereof and substituting therefor the
following:

“Each Borrowing Notice (whether telephonic or written) shall specify (i) whether
the Borrower is requesting a Borrowing, a conversion of Loans from one Type to
the other, or a continuation of Loans as the same Type, (ii) the requested date
of the Borrowing, conversion or continuation, as the case may be (which shall be
a Business Day), (iii) the principal amount of Loans to be borrowed, converted
or continued and if a Borrowing, whether such Loans are Revolving Credit Loans
or Unit Acquisition Loans or NBB Revolving Credit Loans, (iv) the Type of Loans
to be borrowed or to which existing Loans are to be converted, and (v) if
applicable, the duration of the Interest Period with respect thereto.”

(d)                                 Section 2.03(b) of the Credit Agreement is
amended by deleting the first sentence thereof and substituting therefor the
following:

“Following receipt of a Borrowing Notice, the Administrative Agent shall
promptly notify each Lender of its Pro Rata Share of the applicable Borrowing
(or in the case of a NBB Revolving Credit Borrowing, each Lender having a NBB
Revolving Credit Commitment shall be notified of its NBB Pro Rata Share), and if
no timely notice of a conversion or continuation is provided by the Borrower,
the Administrative Agent shall notify each Lender of the details of any
automatic conversion to Base Rate Loans described in the preceding subsection.”

(e)                                  Section 2.04(a) of the Credit Agreement is
deleted in its entirety and the following is substituted therefor:

“(a)                            Optional Prepayments.  The Borrower may, upon
notice to the Administrative Agent, at any time or from time to time voluntarily
prepay in whole or in part Loans outstanding under the Revolving Credit Facility
and/or the Unit Acquisition Facility and/or the NBB Revolving Credit Facility
without premium or penalty; provided that (i) such notice must be received by
the Administrative Agent not later than 11:00 a.m., New York time, (A) three
Business Days prior to any date of prepayment of Eurodollar Rate Loans, and (B)
the date of prepayment of Base Rate Loans; (ii) any prepayment of Eurodollar
Rate Loans shall be in a principal amount of $500,000 or a whole multiple of
$500,000 in excess thereof; and (iii) any prepayment of Base Rate Loans shall be
in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof.  Each such notice shall specify the date and amount of such prepayment
and the Type(s) of Loans to be prepaid.  The Administrative Agent will promptly
notify each Lender of its receipt of each such notice, and of such Lender’s Pro
Rata Share of such prepayment (or NBB Pro Rata Share, if the NBB Revolving
Credit Facility is being prepaid).  If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified

7


--------------------------------------------------------------------------------


therein.  Any prepayment of a Eurodollar Rate Loan shall be accompanied by all
accrued interest thereon, together with any additional amounts required pursuant
to Section 3.05.  Each such prepayment shall be applied to the Loans of the
Lenders in accordance with their respective Pro Rata Shares (or NBB Pro Rata
Shares, if the NBB Revolving Credit Facility is being prepaid) as directed by
the Borrower or if no such direction is given, first, to the repayment in full
of any L/C Borrowings, second, to the repayment of the Unit Acquisition Loans,
until paid in full, third, to repayment of the NBB Revolving Credit Loans and
fourth, to repayment of the Revolving Credit Loans.”

“Unless a Default or Event of Default has occurred and is continuing or would
arise as a result thereof, any payment or prepayment of the Revolving Credit
Loans, Unit Acquisition Loans and NBB Revolving Credit Loans may be reborrowed
by Borrower, subject to the terms and conditions hereof.”

(f)                                    Section 2.04(b)(i) of the Credit
Agreement is deleted in its entirety and the following is substituted therefor:

“(i)                               If any portion of the Reduction Amount from
any Triggering Sale (including any deferred purchase price therefor) has not
been Reinvested within one hundred eighty (180) days from the receipt by
Borrower or any other Loan Party of such Reduction Amount (including receipt of
any deferred payments for any such Triggering Sale or portion thereof, if and
when received), then on the Business Day following such one hundred eightieth
(180th) day the Unit Acquisition Loans, the NBB Revolving Credit Loans, if any,
and the Revolving Credit Loans shall be prepaid, in an amount equal to the
portion of the Reduction Amount that is not so Reinvested, as provided in
Section 2.04(b)(v).  Net Cash Proceeds from Insurance Payments and Dispositions
that equal, when aggregated with Net Cash Proceeds from all Insurance Payments
and Dispositions since the Second Restatement Date, an amount less than the
Threshold Amount shall not be required to be used for mandatory prepayments of
the Unit Acquisition Loans, the NBB Revolving Credit Loans, if any, and the
Revolving Credit Loans pursuant to Section 2.04(b(v)).”

(g)                                 Section 2.04(b)(ii) of the Credit Agreement
is deleted in its entirety and the following is substituted therefor:

“(ii)                            Upon receipt by any Loan Party of any Reduction
Amount, the Borrower (A) shall deliver a Triggering Sale Certificate to the
Administrative Agent and each Lender pursuant to Section 6.02(e) and (B) shall,
or shall cause the applicable Loan Party to, deposit an amount equal to the
Reduction Amount into an account with the Administrative Agent or another
Lender, as elected by the Administrative Agent (the “Proceeds Account”);
provided, however, that the Borrower or such Loan Party shall not be required to
deposit an amount that is more than the sum of the Aggregate Revolving Credit
Commitment plus the Aggregate Unit Acquisition Commitment plus the Aggregate NBB
Revolving Credit Commitment, if any.  Such Reduction Amount shall remain in the
Proceeds Account until the earliest of (x) the date such Reduction Amount is
Reinvested, (y) the one hundred eightieth (180th) day following the receipt of
such Reduction Amount or (z) the occurrence of an Event of Default. If such
Reduction Amount has been Reinvested within such one hundred (180) day period as
reflected on the Reinvestment Certificate delivered to the Administrative Agent
pursuant to Section 6.02(f), then the Unit Acquisition Loans, NBB Revolving
Credit Loans, if any, and the

8


--------------------------------------------------------------------------------


 

Revolving Credit Loans are not required to be prepaid.  However, if the
Reduction Amount has not been Reinvested within one hundred (180) days following
its receipt by any Loan Party, on the Business Day following such one hundred
eightieth (180th) day, the Unit Acquisition Loans, NBB Revolving Credit Loans,
if any, and the Revolving Credit Loans shall be prepaid, in an amount equal to
the portion of the Reduction Amount that is not so Reinvested, as provided in
Section 2.04(b)(v); provided, further, that if as the result of an Event of
Default the Revolving Credit Loans, NBB Revolving Credit Loans, if any, and Unit
Acquisition Loans have become due and payable pursuant to Section 8.02 or
otherwise, the Administrative Agent may, without notice, apply all funds in the
Proceeds Account to repayment of the Obligations immediately after the
occurrence of such Event of Default.”

(h)                                 Section 2.04(b)(iii) of the Credit Agreement
is deleted in its entirety and the following is substituted therefor:

“(iii)                         If any Net Cash Proceeds are received by any Loan
Party from an Equity Offering, the Unit Acquisition Loans, NBB Revolving Credit
Loans, if any, and the Revolving Credit Loans shall be prepaid by the Borrower
immediately after receipt of such Net Cash Proceeds, in an amount equal to the
amount of Net Cash Proceeds received by the Borrower or such other Loan Party
from such Equity Offering, as provided in Section 2.04(b)(v).”

(i)                                     Section 2.04(b)(iv) of the Credit
Agreement is deleted in its entirety and the following is substituted therefor:

“(iv)                        If Net Cash Proceeds are received by any Loan Party
from a Senior Debt Offering, the Unit Acquisition Loans, NBB Revolving Credit
Loans, if any, and the Revolving Credit Loans shall be prepaid, immediately upon
receipt of such Net Cash Proceeds, in an amount equal to the amount of Net Cash
Proceeds received by the Borrower or such other Loan Party from such Senior Debt
Offering, as provided in Section 2.04(b)(v).”

(j)                                     Section 2.04(b)(v) of the Credit
Agreement is deleted in its entirety and the following is substituted therefor:

“(v)                           The prepayments provided for in this Section
2.04(b) shall be applied as follows, unless a Default or Event of Default has
occurred and is continuing or would arise as a result thereof (whereupon the
provisions of Section 2.11(d) shall apply): (A) first, as a repayment of any L/C
Borrowing, (B) second as a repayment of the Unit Acquisition Loan, until paid in
full,  (C) third, as a repayment of the NBB Revolving Credit Loan,  if any,
until paid in full; and (D) fourth, as a repayment of the Revolving Credit Loan,
until paid in full; provided that such repayment of the Unit Acquisition Loan
and/or NBB Revolving Credit Loan and/or Revolving Credit Loan will not result in
or require a corresponding reduction in the Aggregate Unit Acquisition
Commitment, Aggregate NBB Revolving Credit Commitment or Aggregate Revolving
Credit Commitment, respectively.”

(k)                                  Section 2.04 of the Credit Agreement is
amended by redesignating Section 2.04(e) “Prepayments; Interest/Consequential
Loss” as Section 2.04(f) and inserting a new Section 2.04(e) to read in its
entirety as follows:

9


--------------------------------------------------------------------------------


“(e)                            Mandatory Payments/Reductions of NBB Revolving
Credit Loans.  If (i) for any reason the Outstanding Amount of all NBB Revolving
Credit Loans at any time exceeds the Aggregate NBB Revolving Credit Commitment
then in effect, the Borrower shall immediately prepay NBB Revolving Credit Loans
in an aggregate amount equal to such excess or (ii) at any time the amount of
margin requirements for which NBB Revolving Credit Loans were made are reduced,
or entirely eliminated, the Borrower shall immediately prepay NBB Revolving
Credit Loans in an aggregate amount equal to the excess of outstanding NBB
Revolving Credit Loans over the margin requirements then in effect.”

(l)                                     Section 2.05 of the Credit Agreement is
amended by adding a new Section 2.05(c) thereto to read in its entirety as
follows:

“(c)                            NBB Revolving Credit Commitment. The Borrower
may, upon notice to the Administrative Agent, terminate the Aggregate NBB
Revolving Credit Commitment or permanently reduce the Aggregate NBB Revolving
Credit Commitment prior to the Maturity Date to an amount not less than the
Outstanding Amount of the NBB Revolving Credit Loans; provided that (i) any such
notice shall be received by the Administrative Agent not later than 11:00 a.m.,
five Business Days prior to the date of termination or reduction, and (ii) any
such partial reduction shall be in an aggregate amount of $1,000,000 or any
whole multiple of $500,000 in excess thereof.   The Administrative Agent shall
promptly notify the Lenders having a NBB Revolving Credit Commitment of any such
notice of reduction or termination.  Once reduced in accordance with this
Section, the Aggregate NBB Revolving Credit Commitment may not be increased,
notwithstanding any contrary provision in Section 2.15.  Any reduction of the
Aggregate NBB Revolving Credit Commitment shall be applied to the NBB Revolving
Credit Commitment of each Lender having a NBB Revolving Credit Commitment
according to its NBB Pro Rata Share thereof.  The NBB Revolving Credit
Commitment Fee on the portion of the Aggregate NBB Revolving Credit Commitment
so terminated which has accrued to the effective date of any termination of the
Aggregate NBB Revolving Credit Commitment shall at Administrative Agent’s option
either be paid on the effective date of such termination or on the date when
such NBB Revolving Credit Commitment Fee would otherwise be due.”

(m)                               Section 2.06 of the Credit Agreement is
deleted in its entirety and the following is substituted therefor:

 “Section 2.06  Repayment of Loans. The Borrower shall repay to the Lenders on
the Maturity Date the aggregate Outstanding Amount of Revolving Credit Loans,
NBB Revolving Credit Loans, if any, and Unit Acquisition Loans outstanding on
such date.”

(n)                                 Section 2.08 of the Credit Agreement is
amended by adding a new Section 2.08(d) thereto to read in its entirety as
follows:

“(d)                           NBB Revolving Credit Commitment Fee.  If the
Borrower requests and any one or more Lenders agrees to participate in, and has
been allocated a portion of the NBB Revolving Credit Commitment pursuant to
Section 2.15(d), then from and after the NBB Revolving Credit Commitment
Effective Date, the Borrower shall pay to the Administrative Agent for the
account of each Lender having a NBB Revolving Credit Commitment, in accordance
with its NBB Pro Rata Share of the Aggregate NBB

10


--------------------------------------------------------------------------------


Revolving Credit Commitment, a commitment fee (“NBB Revolving Credit Commitment
Fee”) equal to the Applicable Rate for NBB Revolving Credit Loans times the
actual daily amount by which the Aggregate NBB Revolving Credit Commitment
(subject to reduction pursuant to Section 2.05(c)) exceeds the Outstanding
Amount of NBB Revolving Credit Loans.  The NBB Revolving Credit Commitment Fee
shall accrue at all times from the NBB Revolving Credit Commitment Effective
Date until the Maturity Date and shall be due and payable quarterly in arrears
on the last Business Day of each March, June, September and December, commencing
with the first such date to occur after the NBB Revolving Credit Commitment
Effective Date, and on the Maturity Date.  The NBB Revolving Credit Commitment
Fee shall be calculated quarterly in arrears.  The NBB Revolving Credit
Commitment Fee shall accrue at all times, including at any time during which one
or more of the conditions in Article IV is not met.”

(o)                                 Section 2.11(a) of the Credit Agreement is
amended by deleting the third sentence thereof in its entirety and substituting
the following therefor:

“The Administrative Agent will promptly distribute to each Lender its Pro Rata
Share (or in the case of a payment made in connection with NBB Revolving Credit
Loans, each Lender’s NBB Pro Rata Share) (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office.”

(p)                                 Section 2.11(d) of the Credit Agreement is
deleted in its entirety and the following is substituted therefor:

“(d)                           If at any time insufficient funds are received by
and available to the Administrative Agent to pay fully the Obligations, or if a
Default or Event of Default exists, any payment or prepayment shall be applied
in the following order: (i) to the payment of enforcement expenses incurred by
the Administrative Agent, including Attorney Costs; (ii) to the ratable payment
of all other fees, expenses, and indemnities for which the Administrative Agent
or Lenders have not been paid or reimbursed in accordance with the Loan
Documents (as used in this Section 2.11(d)(ii), a “ratable payment” for any
Lender or the Administrative Agent shall be, on any date of determination, that
proportion which the portion of the total fees, expenses, and indemnities owed
to such Lender or the Administrative Agent bears to the total aggregate fees and
indemnities owed to all Lenders and the Administrative Agent on such date of
determination); (iii) to the ratable payment of accrued and unpaid interest on
the Outstanding Amount of Loans and the Outstanding Amount of Obligations under
Lender Hedging Agreements (it being understood that for purposes of this clause
(iii) the Outstanding Amount of Obligations under Lender Hedging Agreements
refers only to payments owing pursuant to Section 2(a) of the 2002 Master
Agreement  form promulgated by the ISDA (or equivalent type payment obligation
if some other form of Swap Contract is in effect)(as used in this Section
2.11(d)(iii), “ratable payment” means, for any Lender (or Lender Affiliate, in
the case of Lender Hedging Agreements), on any date of determination, that
proportion which the accrued and unpaid interest on the Outstanding Amount of
Loans and the Outstanding Amount of Obligations under Lender Hedging Agreements
owed to such Lender (or Lender Affiliate, in the case of Lender Hedging
Agreements) bears to the total accrued and unpaid interest on the Outstanding
Amount of Loans and the Outstanding Amount of Obligations under Lender Hedging
Agreements owed to all Lenders (and Affiliates, in the case of Lender Hedging
Agreements)); (iv) to the ratable payment of the Outstanding Amount of Loans and
the

11


--------------------------------------------------------------------------------


Outstanding Amount of Obligations under Lender Hedging Agreements (it being
understood that for purposes of this clause (iv) the Outstanding Amount of
Obligations under Lender Hedging Agreements refers to payments owing in
connection with an Early Termination Payment as defined in the 2002 Master
Agreement form promulgated by the ISDA (or equivalent type payment obligation if
some other form of Swap Contract is in effect)(as used in this Section
2.11(d)(iv), “ratable payment” means for any Lender (or Lender Affiliate, in the
case of Lender Hedging Agreements), on any date of determination, that
proportion which the Outstanding Amount of Loans and the Outstanding Amount of
Obligations under Lender Hedging Agreements owed to such Lender (or Lender
Affiliate, in the case of Lender Hedging Agreements) bears to the Outstanding
Amount of Loans owed to all Lenders)(and Affiliates, in the case of Lender
Hedging Agreements)); (v) to Cash Collateralize the Letters of Credit; and (vi)
to the payment of the remaining Obligations, if any, in the order and manner the
Required Lenders deem appropriate.”

(q)                                 Section 2.14(c)(vi)of the Credit Agreement
is deleted in its entirety and the following is substituted therefor:

“A certificate of the Administrative Agent with respect to any amounts owing
under this clause (vi) shall be conclusive absent manifest error.”

(r)                                    Section 2.14(e)(v) of the Credit
Agreement is deleted in its entirety and the following is substituted therefor:

“The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto and documents presented in connection with any drawing
thereunder that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer.”

(s)                                  Article II of the Credit Agreement is
amended by adding a new Section 2.15 thereto to read in its entirety as follows:

“Section 2.15  Optional NBB Revolving Credit Commitment.

“(a)  Request for Establishment of NBB Revolving Credit Commitment.  Provided no
Default or Event of Default has occurred and is continuing, that the Borrower is
in pro forma compliance with Section 7.15, that the Collateral Coverage Ratio is
at least 3.5 to 1.0 (giving pro forma effect to any NBB Revolving Credit
Borrowings actually requested), that the Borrower has delivered to the
Administrative Agent a pro forma NBB Borrowing Certificate (reflecting what Swap
Contracts are then in effect or will be in effect upon the Borrower’s providing
any required margin requirements, the margin requirements under each such Swap
Contract then in effect or proposed to be entered into and the amount of the
proposed NBB Credit Extension which would be reflected on a NBB Borrowing
Certificate delivered as of the end of the month in which the NBB Credit
Extension is requested) and that the Administrative Agent consents thereto
(which consent shall not be unreasonably withheld or delayed), upon notice to
the Administrative Agent (which shall promptly notify the Lenders), the Borrower
may request that a new revolving credit facility not subject to Borrowing Base
availability but subject to meeting a Collateral Coverage Ratio of at least 3.5
to 1.0 (giving pro forma effect to any requested NBB Credit Extension
thereunder) be established in a total amount not exceeding

12


--------------------------------------------------------------------------------


$50,000,000 and which may be taken down in minimum increments of $10,000,000
(the amount of each such take down comprising a separate tranche under the NBB
Revolving Credit Commitment); provided that any NBB Credit Extension shall be
used solely for the purpose of enabling the Borrower to meet margin requirements
under Swap Contracts; provided further that any NBB Credit Extension shall be
secured pari passu with the Obligations.  At the time of sending such request to
establish the NBB Revolving Credit Commitment, the Borrower (in consultation
with the Administrative Agent) shall specify the time period within which each
Lender is requested to respond (which shall in no event be less than 15 Business
Days from the date of delivery of such notice to the Lenders).

(b)                                 Lender Elections to Participate in NBB
Revolving Credit Commitment.  Each Lender shall notify the Administrative Agent
within such time period whether or not it agrees to participate in the NBB
Revolving Credit Commitment and, if so, what percentage of the NBB Revolving
Credit Commitment it is willing to commit to fund.  Any Lender not responding
within such time period shall be deemed to have declined to participate in the
NBB Revolving Credit Commitment.  A Lender that agrees to participate in the NBB
Revolving Credit Commitment shall have no obligation to participate in any
subsequent requested increase in the NBB Revolving Credit Commitment or to
participate in the same percentage as it participated in a prior NBB Revolving
Credit Commitment.

(c)                                  Notification by Administrative Agent;
Additional Lenders.  The Administrative Agent shall notify the Borrower and each
Lender of the Lenders’ responses to the request made hereunder to participate in
the NBB Revolving Credit Commitment.  To achieve the full amount of the
requested NBB Revolving Credit Commitment (or any subsequent increase in the
amount of the NBB Revolving Credit Commitment) and subject to the approval of
the Administrative Agent (which approval shall not be unreasonably withheld or
delayed), the Borrower may also invite additional Eligible Assignees to become
Lenders pursuant to a joinder agreement in form and substance satisfactory to
the Administrative Agent and its counsel.  The Borrower shall have 30 calendar
days from the date the Administrative Agent notifies the Borrower of the
Lenders’ responses to the request to participate in the NBB Revolving Credit
Commitment to invite additional Eligible Assignees and have them enter into a
joinder agreement.

(d)                                 Effective Date and Allocations.  If the NBB
Revolving Credit Commitment is established or increased in accordance with this
Section, the Administrative Agent and the Borrower shall determine the effective
date (the “NBB Revolving Credit Commitment Effective Date” and “NBB Revolving
Credit Commitment Increase Effective Date”, respectively) and the final
allocation for such established or increased NBB Revolving Credit Commitment. 
The Administrative Agent shall promptly notify the Borrower and the Lenders of
the final allocation of such established or increased NBB Revolving Credit
Commitment and the NBB Revolving Credit Commitment Effective Date or NBB
Revolving Credit Commitment Increase Effective Date, as applicable.

(e)                                  Conditions to Establishment/Increase of NBB
Revolving Credit Commitment.  As a condition precedent to establishing or
increasing the NBB Revolving Credit Commitment, the Borrower shall deliver to
the Administrative Agent a pro forma NBB Borrowing Certificate and a certificate
of each Loan Party dated as of the NBB Revolving Credit Commitment Effective
Date or NBB Revolving Credit Commitment Increase Effective Date, as applicable
(in sufficient copies for each Lender) signed by a

13


--------------------------------------------------------------------------------


Responsible Officer of such Loan Party (i) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to the
establishment or increase of the NBB Revolving Credit Commitment, and (ii) in
the case of the Borrower, certifying that, before and after giving effect to
such establishment or increase, (A) the representations and warranties contained
in Article V and the other Loan Documents are true and correct on and as of the
NBB Revolving Credit Commitment Effective Date or NBB Revolving Credit
Commitment Increase Effective Date, as the case may be, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they are true and correct as of such earlier date, and except that
for purposes of this Section 2.15, the representations and warranties contained
in Section 5.05(a) shall be deemed to refer to the most recent financial
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, (B) no Default exists, (C) pro forma compliance with Section 7.15,
and (D) that the Collateral Coverage Ratio is at least 3.5 to 1.0 giving pro
forma effect to any actually requested NBB Credit Extension.

(f)                                    NBB Revolving Credit Loans.  Subject to
and in reliance upon the terms, conditions, representations, and warranties in
the Loan Documents (including each NBB Borrowing Certificate), each Lender that
agrees to participate in the NBB Revolving Credit Commitment (or in any increase
thereof) severally, but not jointly, agrees to make NBB Revolving Credit Loans
to Borrower from time to time on any Business Day during the period from the NBB
Revolving Credit Commitment Effective Date or NBB Revolving Credit Commitment
Increase Effective Date, as the case may be, to the Maturity Date, in an
aggregate amount not to exceed at any time outstanding the amount of such
Lender’s NBB Pro Rata Share of one or more NBB Revolving Credit Borrowings not
to exceed, when aggregated with the Outstanding Amount of NBB L/C Obligations,
such Lender’s NBB Revolving Credit Commitment.  NBB Revolving Credit Borrowings
may be repaid and reborrowed from time to time in accordance with the terms and
provisions of the Loan Documents; provided that, each such NBB Revolving Credit
Borrowing must occur on a Business Day and no later than the Business Day
immediately preceding the Maturity Date; and provided further that at no time
may the outstanding amount of NBB Revolving Credit Loans exceed the actual
required margin requirements under Swap Contracts then in effect.  No Lender
shall be obligated to make any NBB Revolving Credit Loan if the Outstanding
Amount of all NBB L/C Obligations and all NBB Revolving Credit Loans would
exceed the Aggregate NBB Revolving Credit Commitment.

(g)                                 Conflicting Provisions.  This Section shall
supersede any provisions in Sections 2.12 or 10.01 to the contrary.”

(t)                                    Article II of the Credit Agreement is
amended by adding a new Section 2.16 and a new Section 2.17 thereto to read in
their entirety as follows:

“2.16                 NBB Letters of Credit.

(a)                                  The NBB Letter of Credit Commitment.

(i)                                     Subject to the terms and conditions set
forth in Section 2.15, (A) the NBB L/C Issuer agrees, in reliance upon the
agreements of the other Lenders having a NBB Revolving Credit Commitment set
forth in this Section 2.16, (1) from time to time on any Business Day during the
period from the NBB Revolving Credit Commitment

14


--------------------------------------------------------------------------------


Effective Date until the NBB Letter of Credit Expiration Date, to issue NBB
Letters of Credit for the account of the Borrower or any Guarantor, and to amend
or renew NBB Letters of Credit previously issued by it, in accordance with
subsection (b) below, and (2) to honor drawings under the NBB Letters of Credit;
and (B) the Lenders having a NBB Revolving Credit Commitment severally agree to
participate in NBB Letters of Credit issued for the account of the Borrower or
any Guarantor; provided that the NBB L/C Issuer shall not be obligated to make
any NBB L/C Credit Extension with respect to any NBB Letter of Credit, and no
Lender having a NBB Revolving Credit Commitment shall be obligated to
participate in any NBB Letter of Credit, if as of the date of such NBB L/C
Credit Extension, (x) the Outstanding Amount of all NBB L/C Obligations and all
NBB Revolving Credit Loans would exceed the Aggregate NBB Revolving Credit
Commitment, or (y) the aggregate Outstanding Amount of the NBB Revolving Credit
Loans of any Lender having a NBB Revolving Credit Commitment, plus such Lender’s
NBB Pro Rata Share of the Outstanding Amount of all NBB L/C Obligations would
exceed such Lender’s NBB Revolving Credit Commitment, or (z) the Outstanding
Amount of the NBB L/C Obligations would exceed the NBB Letter of Credit
Sublimit.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain NBB Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
NBB Letters of Credit to replace NBB Letters of Credit that have expired or that
have been drawn upon and reimbursed.

(ii)                                  The NBB L/C Issuer shall be under no
obligation to issue any NBB Letter of Credit if:

(A)                              any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the NBB L/C Issuer from issuing such NBB Letter of Credit, or any Law
applicable to the NBB L/C Issuer or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
the NBB L/C Issuer shall prohibit, or request that the NBB L/C Issuer refrain
from, the issuance of letters of credit generally or such NBB Letter of Credit
in particular or shall impose upon the NBB L/C Issuer with respect to such NBB
Letter of Credit any restriction, reserve or capital requirement (for which the
NBB L/C Issuer is not otherwise compensated hereunder) not in effect on the
Second Restatement Date, or shall impose upon the NBB L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Second
Restatement Date and which the NBB L/C Issuer in good faith deems material to
it;

(B)                                subject to Section 2.16(b)(iii), the expiry
date of such requested NBB Letter of Credit would occur more than twelve months
after the date of issuance or last renewal, unless the Required NBB Revolving
Credit Lenders have approved such expiry date;

(C)                                the expiry date of such requested NBB Letter
of Credit would occur after the NBB Letter of Credit Expiration Date, unless all
the Lenders having a Revolving Credit Commitment have approved such expiry date;

(D)                               the issuance of such NBB Letter of Credit
would violate one or more policies of the NBB L/C Issuer generally applicable to
all borrowers; or

15


--------------------------------------------------------------------------------


(E)                                 such NBB Letter of Credit is in a face
amount less than $500,000, or is to be used for a purpose other than as
described in Section 6.14 or is denominated in a currency other than Dollars.

(iii)                               The NBB L/C Issuer shall be under no
obligation to amend any NBB Letter of Credit if (A) the NBB L/C Issuer would
have no obligation at such time to issue such NBB Letter of Credit in its
amended form under the terms hereof, or (B) the beneficiary of such NBB Letter
of Credit does not accept the proposed amendment to such NBB Letter of Credit.

(b)                                 Procedures for Issuance and Amendment of NBB
Letters of Credit; NBB Evergreen Letters of Credit.

(i)                                     Each NBB Letter of Credit shall be
issued or amended, as the case may be, upon the request of the Borrower
delivered to the NBB L/C Issuer (with a copy to the Administrative Agent) in the
form of a Letter of Credit Application, appropriately completed and signed by a
Responsible Officer of the Borrower.  Such Letter of Credit Application must be
received by the NBB L/C Issuer and the Administrative Agent not later than 11:00
a.m., New York time, at least two Business Days (or such later date and time as
the NBB L/C Issuer may agree in a particular instance in its sole discretion)
prior to the proposed issuance date or date of amendment, as the case may be. 
In the case of a request for an initial issuance of a NBB Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the NBB L/C Issuer: (A) the proposed issuance date of the requested NBB Letter
of Credit (which shall be a Business Day) and that such letter of credit is to
be issued under the NBB Revolving Credit Commitment; (B) the amount thereof; (C)
the expiry date thereof; (D) the name and address of the beneficiary thereof;
(E) the documents to be presented by such beneficiary in case of any drawing
thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; and (G) such other matters as the
NBB L/C Issuer may require.  In the case of a request for an amendment of any
outstanding NBB Letter of Credit, such Letter of Credit Application shall
specify in form and detail satisfactory to the NBB L/C Issuer (A) the NBB Letter
of Credit to be amended; (B) the proposed date of amendment thereof (which shall
be a Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as the NBB L/C Issuer may require.

(ii)                                  Promptly after receipt of any Letter of
Credit Application, the NBB L/C Issuer will confirm with the Administrative
Agent (by telephone or in writing) that the Administrative Agent has received a
copy of such Letter of Credit Application from the Borrower and, if not, the NBB
L/C Issuer will provide the Administrative Agent with a copy thereof.  Upon
receipt by the NBB L/C Issuer of confirmation from the Administrative Agent that
the requested issuance or amendment is permitted in accordance with the terms
hereof, then, subject to the terms and conditions hereof, the NBB L/C Issuer
shall, on the requested date, issue a NBB Letter of Credit for the account of
the Borrower or enter into the applicable amendment, as the case may be, in each
case in accordance with the NBB L/C Issuer’s usual and customary business
practices.  Immediately upon the issuance of each NBB Letter of Credit, each
Lender having a NBB Revolving Credit Commitment for that particular tranche of
the NBB Revolving Credit Commitment pursuant to which such NBB Letter of Credit
is being issued shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the NBB

16


--------------------------------------------------------------------------------


L/C Issuer a participation in such NBB Letter of Credit in an amount equal to
the product of such Lender’s participation percentage in that tranche of the NBB
Revolving Credit Commitment times the amount of such NBB Letter of Credit.

(iii)                               If the Borrower so requests in any
applicable Letter of Credit Application, the NBB L/C Issuer may, in it sole and
absolute discretion, agree to issue a NBB Letter of Credit that has automatic
renewal provisions (each, an “NBB Evergreen Letter of Credit”); provided that
any such NBB Evergreen Letter of Credit must permit the NBB L/C Issuer to
prevent any such renewal at least once in each twelve-month period (commencing
with the date of issuance of such NBB Letter of Credit) by giving prior notice
to the beneficiary thereof not later than a day (the “NBB Nonrenewal Notice
Date”) in each such twelve-month period to be agreed upon at the time such NBB
Letter of Credit is issued.  Unless otherwise directed by the NBB L/C Issuer,
the Borrower shall not be required to make a specific request to the NBB L/C
Issuer for any such renewal.  Once an NBB Evergreen Letter of Credit has been
issued, the Lenders having a NBB Revolving Credit Commitment for the tranche for
which such NBB Evergreen Letter of Credit was issued shall be deemed to have
authorized (but may not require) the NBB L/C Issuer to permit the renewal of
such NBB Letter of Credit at any time to a date not later than the NBB Letter of
Credit Expiration Date; provided, however, that the NBB L/C Issuer shall not
permit any such renewal if it has received notice on or before the 5th Business
Day immediately preceding the NBB Nonrenewal Notice Date (1) from the
Administrative Agent that any of the Lenders having a NBB Revolving Credit
Commitment for the tranche for which such NBB Evergreen Letter of Credit was
issued has elected not to permit such renewal or (2) from any Lender having a
NBB Revolving Credit Commitment for the tranche for which such NBB Evergreen
Letter of Credit was issued stating that one or more of the applicable
conditions specified in Section 4.02 or Section 4.04 is not then satisfied and
directing the NBB L/C Issuer not to permit such renewal.  Notwithstanding
anything to the contrary contained herein, the NBB L/C Issuer shall have no
obligation to permit the renewal of any NBB Evergreen Letter of Credit at any
time.

(iv)                              Promptly after its delivery of any NBB Letter
of Credit or any amendment to a NBB Letter of Credit to an advising bank with
respect thereto or to the beneficiary thereof, the NBB L/C Issuer will also
deliver to the Borrower and the Administrative Agent a true and complete copy of
such NBB Letter of Credit or amendment.

(c)                                  Drawings and Reimbursements; Funding of
Participations.

(i)                                     Upon any drawing under any NBB Letter of
Credit, the NBB L/C Issuer shall notify the Borrower and the Administrative
Agent thereof.   Not later than 11:00 a.m., New York time, on the date of any
payment by the NBB L/C Issuer under a NBB Letter of Credit (each such date, an
“NBB Honor Date”), the Borrower shall reimburse the NBB L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing.  If the
Borrower fails to so reimburse the NBB L/C Issuer by such time, the
Administrative Agent shall promptly notify each Lender having a NBB Revolving
Credit Commitment for the tranche for which such NBB  Letter of Credit was
issued of the NBB Honor Date, the amount of the unreimbursed drawing (the “NBB
Unreimbursed Amount”), and such Lender’s participation in such NBB Letter of
Credit (i.e., the amount equal to the product of such Lender’s participation
percentage in that tranche of the NBB

17


--------------------------------------------------------------------------------


Revolving Credit Commitment pursuant to which such NBB Letter of Credit was
issued times the amount of such NBB Letter of Credit).  In such event, the
Borrower shall be deemed to have requested a Borrowing of Base Rate Loans under
the NBB Revolving Credit Commitment for the tranche for which such NBB Letter of
Credit was issued to be disbursed on the NBB Honor Date in an amount equal to
the NBB Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.03 for the principal amount of Base Rate Loans, but
subject to the amount of the unutilized portion of the Aggregate Revolving
Credit Commitment for the tranche for which such NBB Letter of Credit was issued
and the conditions set forth in Section 4.02 and Section 4.04 (other than the
delivery of a NBB Borrowing Notice).  Any notice given by the NBB L/C Issuer or
the Administrative Agent pursuant to this Section 2.16(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii)                                  Each Lender having a NBB Revolving Credit
Commitment for the tranche for which such NBB Letter of Credit was issued
(including the Lender acting as NBB L/C Issuer) shall upon any notice pursuant
to Section 2.16(c)(i) make funds available to the Administrative Agent for the
account of the NBB L/C Issuer at the Administrative Agent’s Office in an amount
equal to its participation in such NBB Letter of Credit in an amount equal to
the product of such Lender’s participation percentage in that tranche of the NBB
Revolving Credit Commitment times the amount of such NBB Unreimbursed Amount not
later than 11:00 a.m., New York time, on the Business Day specified in such
notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.16(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Loan under the NBB Revolving Credit Commitment for the
related tranche to the Borrower in such amount.  The Administrative Agent shall
remit the funds so received to the NBB L/C Issuer.

(iii)                               With respect to any NBB Unreimbursed Amount
that is not fully refinanced by a Borrowing of Base Rate Loans because the
conditions set forth in Section 4.02 or Section 4.04 cannot be satisfied or for
any other reason, the Borrower shall be deemed to have incurred from the NBB L/C
Issuer an NBB L/C Borrowing in the amount of the NBB Unreimbursed Amount that is
not so refinanced, which NBB L/C Borrowing shall be due and payable on demand
(together with interest) and shall bear interest at the Default Rate.  In such
event, each Lender’s payment to the Administrative Agent for the account of the
NBB L/C Issuer pursuant to Section 2.16(c)(ii) shall be deemed payment in
respect of its participation in such NBB L/C Borrowing and shall constitute an
NBB L/C Advance from such Lender in satisfaction of its participation obligation
under this Section 2.16.

(iv)                              Until each Lender having a NBB Revolving
Credit Commitment for the tranche for which a NBB Letter of Credit was issued
funds its NBB Revolving Credit Loan or NBB L/C Advance pursuant to this Section
2.16(c) to reimburse the NBB L/C Issuer for any amount drawn under any NBB
Letter of Credit, interest in respect of such Lender’s proportionate share of
such amount shall be solely for the account of the NBB L/C Issuer.

(v)                                 The obligation of each Lender having a NBB
Revolving Credit Commitment to make NBB Revolving Credit Loans or NBB L/C
Advances to reimburse

18


--------------------------------------------------------------------------------


the NBB L/C Issuer for amounts drawn under NBB Letters of Credit, as
contemplated by this Section 2.16(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any set-off,
counterclaim, recoupment, defense or other right which such Lender may have
against the NBB L/C Issuer, the Borrower or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default or Event of Default,
or (C) any other occurrence, event or condition, whether or not similar to any
of the foregoing.  Any such reimbursement shall not relieve or otherwise impair
the obligation of the Borrower to reimburse the NBB L/C Issuer for the amount of
any payment made by the NBB L/C Issuer under any NBB Letter of Credit, together
with interest as provided herein.

(vi)                              If any Lender having a NBB Revolving Credit
Commitment fails to make available to the Administrative Agent for the account
of the NBB L/C Issuer any amount required to be paid by such Lender pursuant to
the foregoing provisions of this Section 2.16(c) by the time specified in
Section 2.16(c)(ii), the NBB L/C Issuer shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the NBB L/C Issuer at a
rate per annum equal to the Federal Funds Rate from time to time in effect.  A
certificate of the Administrative Agent with respect to any amounts owing under
this clause (vi) shall be conclusive absent manifest error.

(d)                                 Repayment of Participations.

(i)                                     At any time after the NBB L/C Issuer has
made a payment under any NBB Letter of Credit and has received from any Lender
such Lender’s NBB L/C Advance in respect of such payment in accordance with
Section 2.16(c), if the Administrative Agent receives for the account of the NBB
L/C Issuer any payment related to such NBB Letter of Credit (whether directly
from the Borrower or otherwise, including proceeds of cash Collateral applied
thereto by the Administrative Agent), or any payment of interest thereon, the
Administrative Agent will distribute to such Lender an amount equal to the
product of such Lender’s participation percentage in that tranche of the NBB
Revolving Credit Commitment under which NBB Letter of Credit was issued times
the amount of such payment) in the same funds as those received by the
Administrative Agent.

(ii)                                  If any payment received by the
Administrative Agent for the account of the NBB L/C Issuer pursuant to Section
2.16(c)(i) is required to be returned, each Lender having a NBB Revolving Credit
Commitment for the related tranche shall pay to the Administrative Agent for the
account of the NBB L/C Issuer an amount equal to the product of such Lender’s
participation percentage in that tranche of the NBB Revolving Credit Commitment
times the amount of such required returned payment on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect.

(e)                                  Obligations Absolute.  The obligation of
the Borrower to reimburse the NBB L/C Issuer for each drawing under each NBB
Letter of Credit, and to repay each NBB L/C Borrowing and each drawing under a
NBB Letter of Credit that is refinanced by a Borrowing of NBB Revolving Credit
Loans, shall be absolute, unconditional and

19


--------------------------------------------------------------------------------


irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i)                                     any lack of validity or enforceability
of such NBB Letter of Credit, this Agreement, or any other agreement or
instrument relating thereto;

(ii)                                  the existence of any claim, counterclaim,
set-off, defense or other right that the Borrower may have at any time against
any beneficiary or any transferee of such NBB Letter of Credit (or any Person
for whom any such beneficiary or any such transferee may be acting), the NBB L/C
Issuer or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such NBB Letter of Credit or any
agreement or instrument relating thereto, or any unrelated transaction;

(iii)                               any draft, demand, certificate or other
document presented under such NBB Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such NBB Letter of Credit;

(iv)                              any payment by the NBB L/C Issuer under such
NBB Letter of Credit against presentation of a draft or certificate that does
not strictly comply with the terms of such NBB Letter of Credit; or any payment
made by the NBB L/C Issuer under such NBB Letter of Credit to any Person
purporting to be a trustee in bankruptcy, debtor-in-possession, assignee for the
benefit of creditors, liquidator, receiver or other representative of or
successor to any beneficiary or any transferee of such NBB Letter of Credit,
including any arising in connection with any proceeding under any Debtor Relief
Law; or

(v)                                 any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, that might otherwise
constitute a defense available to, or a discharge of, the Borrower.

The Borrower shall promptly examine a copy of each NBB Letter of Credit and each
amendment thereto and documents presented in connection with any drawing
thereunder that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the NBB L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against the NBB L/C Issuer and
its correspondents unless such notice is given as aforesaid.

(f)                                    Role of L/C Issuer.  Each Lender having a
NBB Revolving Credit Commitment and the Borrower agree that, in paying any
drawing under a NBB Letter of Credit, the NBB L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the NBB Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  No Agent-Related Person
nor any of the respective correspondents, participants or assignees of the NBB
L/C Issuer shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders or the
Required

20


--------------------------------------------------------------------------------


NBB Revolving Credit Lenders, as applicable, (ii) any action taken or omitted in
the absence of gross negligence or willful misconduct; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any NBB Letter of Credit or Letter of Credit Application. 
The Borrower hereby assumes all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any NBB Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude the Borrower’s pursuing such rights and remedies as it may have against
the beneficiary or transferee at law or under any other agreement.  No
Agent-Related Person, nor any of the respective correspondents, participants or
assignees of the NBB L/C Issuer, shall be liable or responsible for any of the
matters described in clauses (i) through (v) of Section 2.16(e); provided,
however, that anything in such clauses to the contrary notwithstanding, the
Borrower may have a claim against the NBB L/C Issuer, and the NBB L/C Issuer may
be liable to the Borrower, to the extent, but only to the extent, of any direct,
as opposed to consequential or exemplary, damages suffered by the Borrower which
the Borrower proves were caused by the NBB L/C Issuer’s willful misconduct or
gross negligence or the NBB L/C Issuer’s willful failure to pay under any NBB
Letter of Credit after the presentation to it by the beneficiary of a drawing
strictly complying with the terms and conditions of a NBB Letter of Credit.  In
furtherance and not in limitation of the foregoing, the NBB L/C Issuer may
accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the NBB L/C Issuer shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a NBB Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason.

(g)                                 Cash Collateral.   Upon the request of the
Administrative Agent, (i) if the NBB L/C Issuer has honored any full or partial
drawing request under any NBB Letter of Credit and such drawing has resulted in
a NBB L/C Borrowing, or (ii) if, as of the NBB Letter of Credit Expiration Date,
any NBB Letter of Credit may for any reason remain outstanding and partially or
wholly undrawn, or (iii) if at any time the Collateral Coverage Ratio is less
than 3.5 to 1.0, the Borrower shall immediately Cash Collateralize the then
Outstanding Amount of all NBB L/C Obligations (in an amount equal to such
Outstanding Amount).  The Borrower hereby grants the Administrative Agent, for
the benefit of the NBB L/C Issuer and the Lenders having a NBB Revolving Credit
Commitment, a Lien on all such cash and deposit accounts at any Lender having a
NBB Revolving Credit Commitment.

(h)                                 Applicability of ISP98.  Unless otherwise
expressly agreed by the NBB L/C Issuer and the Borrower when a NBB Letter of
Credit is issued, the rules of the “International Standby Practices 1998”
published by the Institute of International Banking Law & Practice (or such
later version thereof as may be in effect at the time of issuance) shall apply
to each NBB Letter of Credit.

(i)                                     NBB Letter of Credit Fees.  The Borrower
shall pay to the Administrative Agent for the account of each Lender having a
NBB Revolving Credit Commitment for a tranche for which a NBB  Letter of Credit
was issued a NBB Letter of Credit fee for each NBB Letter of Credit issued under
such tranche equal to the Applicable Rate times the actual daily undrawn amount
under each NBB Letter of Credit issued under such tranche, with each such Lender
receiving an amount equal to the

21


--------------------------------------------------------------------------------


product of such Lender’s participation percentage in that tranche of the NBB
Revolving Credit Commitment under which such NBB Letter of Credit was issued
times the applicable NBB Letter of Credit fee.  Such fee for each NBB Letter of
Credit shall be due and payable on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such NBB Letter of Credit, and on the NBB Letter of Credit
Expiration Date.  If there is any change in the Applicable Rate during any
quarter, the actual daily undrawn amount of each NBB Letter of Credit shall be
computed and multiplied by the Applicable Rate separately for each period during
such quarter that such Applicable Rate was in effect.

(j)                                     Fronting Fee and Documentary and
Processing Charges Payable to NBB L/C Issuer.  The Borrower shall pay directly
to the NBB L/C Issuer for its own account a fronting fee in an amount with
respect to each NBB Letter of Credit issued equal to the greater of (i) $500 and
(ii) ¼ of 1% calculated on the face amount thereof.   In addition, the Borrower
shall pay directly to the NBB L/C Issuer for its own account the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of the NBB L/C Issuer relating to letters of credit as from
time to time in effect.  Such fees and charges are due and payable on demand and
are nonrefundable.

(k)                                  Conflict with Letter of Credit
Application.  In the event of any conflict between the terms hereof and the
terms of any Letter of Credit Application, the terms hereof shall control.

2.17                        Pari Passu Lien Securing Lender Hedging Agreements. 
All Obligations arising under the Loan Documents, including, without limitation,
Obligations under this Agreement and Obligations under any Lender Hedging
Agreement (but not Indebtedness of the Borrower or any MarkWest Inc. Subsidiary
owing to any non-Lender or non-Lender Affiliate in connection with any Swap
Contract), shall be secured  pari passu by the Collateral.”

(u)                                 Section 4.02 of the Credit Agreement is
deleted and the following is substituted therefor:

“4.02                 Conditions to all Loans each L/C Credit Extension and NBB
L/C Credit Extension.  The obligation of each Lender to honor any Borrowing
Notice and the obligation of the L/C Issuer to issue any Letter of Credit and
the obligation of the NBB L/C Issuer to issue any NBB Letter of Credit is
subject to the following conditions precedent:

(a)                                  The representations and warranties of the
Loan Parties contained in Article V, or which are contained in any document
furnished at any time under or in connection herewith, including, but not
limited to the Collateral Documents, shall be true and correct in all material
respects on and as of the date of such Loan is made, continued or converted, as
applicable, or such Letter of Credit or NBB Letter of Credit is issued except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date.

(b)                                 Since the date of the last delivered
financial statements, there has been no event or circumstance that has or could
reasonably be expected to have a Material Adverse Effect.

22


--------------------------------------------------------------------------------


(c)                                  No Default or Event of Default shall exist
or would result from such proposed Loan, continuation or conversion, L/C Credit
Extension or NBB L/C Credit Extension.

(d)                                 The Administrative Agent and, if applicable,
the L/C Issuer, and, if applicable the NBB L/C Issuer shall have received a
Request for Credit Extension and, if applicable, a Letter of Credit Application
in accordance with the requirements hereof.

(e)                                  The Administrative Agent shall have
received, in form and substance reasonably satisfactory to it, such other
assurances, certificates, documents or consents related to the foregoing as the
Administrative Agent reasonably may require.

(f)                                    The Borrower shall have delivered to the
Administrative Agent Federal Reserve Form U-1 provided for in the Margin
Regulations, which shall contain statements that, in the judgment of the
Administrative Agent, permit the transactions contemplated hereby to be made in
accordance with the Margin Regulations.

Each Request for Credit Extension submitted by the Borrower shall be deemed to
be a representation and warranty that the conditions specified in Sections
4.02(a), (b) and (c) have been satisfied on and as of the date of the applicable
Credit Extension.”

(v)                                 Article IV of the Credit Agreement is
amended by adding a new Section 4.04 thereto to read in its entirety as follows:

“4.04                  Conditions to all NBB Revolving Credit Loans and NBB L/C
Credit Extensions.  The obligation of each Lender having a NBB Revolving Credit
Commitment to fund its portion of any NBB Revolving Credit Loan and the
obligation of the NBB L/C Issuer to issue any NBB Letter of Credit shall be
subject to the additional condition precedent that the Borrower confirm in
writing that after giving pro forma effect to the requested NBB Credit
Extension, the Collateral Coverage Ratio is at least 3.5 to 1.0.”

(w)                               Section 5.06 of the Credit Agreement
Litigation is amended by deleting the words “the Any” and substituting therefor
the word “any”.

(x)                                   The introductory clause to the first
sentence of Article VI of the Credit Agreement Affirmative Covenants is deleted
and the following is substituted therefor:

“So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligation shall remain unpaid or unsatisfied, or any Letter of Credit or NBB
Letter of Credit shall remain outstanding, each Loan Party shall:”

(y)                                 Section 6.02 of the Credit Agreement is
amended by redesignating Section 6.02(g) as Section 6.02(h), deleting the word
“and” at the end of Section 6.02(f) and inserting a new Section 6.02(g) to read
in its entirety as follows:

“(g)                           within twenty (20) calendar days after the end of
each calendar month commencing with the calendar month following the NBB
Revolving Credit Commitment Effective Date and thereafter for each month during
which any NBB Revolving Credit Loans are outstanding, (i) a completed NBB
Borrowing Certificate certifying as of the last day of such calendar month the
then existing Swap Contracts and the margin

23


--------------------------------------------------------------------------------


requirements thereunder, certified as complete and correct and signed on behalf
of the Borrower by its chief financial officer or treasurer, and (ii) such
supporting documentation as the Administrative Agent shall request; and”

(z)                                   Section 6.12 of the Credit Agreement is
amended by deleting the word “and” at the end of clause (A) and inserting after
the word “partners” at the end of such Section the following:

“and (C) the NBB Revolving Credit Facility solely to enable the Borrower to meet
margin requirements under Swap Contracts.”

(aa)                            Section 6.15 of the Credit Agreement is amended
by (i) deleting from the first sentence of such Section the words “the
substantially in the form and upon the terms of Exhibit E” and substituting
therefor the words “form and substance satisfactory to the Administrative Agent”
and (ii) deleting from the second sentence of such Section the words
“substantially in the form and upon the terms of Exhibit E” and substituting
therefor the words “in form and substance satisfactory to the Administrative
Agent”.

(bb)                          The introductory clause to the first sentence of
Article VII of the Credit Agreement Negative Covenants is deleted and the
following is substituted therefor:

“So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligations shall remain unpaid or unsatisfied, or any Letter of Credit or NBB
Letter of Credit shall remain outstanding, the Borrower agrees that it shall
not, nor shall it permit any Loan Party to, directly or indirectly:”

(cc)                            Section 7.01(n) of the Credit Agreement is
deleted in its entirety and the following is substituted therefor:

“(n)                           Liens incurred in the ordinary course of business
in connection with margin requirements under Swap Contracts where a non-Lender
or non-Lender Affiliate is a counterparty; provided such margin requirements are
met solely with any combination of (i) cash drawn under the NBB Revolving Credit
Facility or (ii) available cash of the Borrower not representing monies received
in connection with any Revolving Credit Borrowing or Unit Acquisition
Borrowing.”

(m)                               Section 7.13 of the Credit Agreement is
deleted in its entirety and the following is substituted therefor:

 “Section 7.13  Use of Proceeds. Use the proceeds of any Loan or Letter of
Credit or NBB Letter of Credit for purposes other than those permitted by
Section 6.12.”

(dd)                          Section 10.01(a)(v) of the Credit Agreement is
deleted and the following is substituted therefor:

“(v)                           change the Pro Rata Share of any Lender except
for reductions in a Lender’s Pro Rata Share resulting from an increase in the
Aggregate Revolving Credit Commitment pursuant to Section 2.13 and such Lender’s
failure to wholly or proportionately participate in such increase or change the
NBB Pro Rata Share of any Lender having a NBB Revolving Credit Commitment except
for reductions in a Lender’s NBB Pro Rata Share resulting from an increase in
the Aggregate NBB Revolving Credit Commitment

24


--------------------------------------------------------------------------------


pursuant to Section 2.15 and such Lender’s failure to wholly or proportionately
participate in such increase;”

(ee)                            Section 10.01(a) of the Credit Agreement is
amended by deleting the last sentence of such Section and substituting therefor
the following:

“Notwithstanding anything to the contrary herein, any Lender that has failed to
fund any portion of the Loans or participation in L/C Obligations required to be
funded by it hereunder shall not have any right to approve or disapprove any
amendment, waiver or consent hereunder, except that the Pro Rata Share of such
Lender (or the NBB Pro Rata Share of any Lender having a NBB Revolving Credit
Commitment) may not be increased without the consent of such Lender.”

(ff)                                Section 10.01 of the Credit Agreement is
amended by adding thereto a new clause (e) to read in its entirety as follows:

“(e)                            Notwithstanding any provision herein to the
contrary, if the Commitments have been terminated, and the only outstanding
Obligations are amounts owed pursuant to one or more Lender Hedging Agreements,
the Administrative Agent will, and is hereby authorized to, (A) release the
Liens created under the Loan Documents and (B) release all Guaranties of the
Borrower; provided, that contemporaneously with such release, (i) the Borrower
(and, if applicable, the Subsidiary that is a party to such Lender Hedging
Agreements) (A) executes a margin agreement in form and substance acceptable to
such Lender(s) (or its Affiliates) that are parties to such Lender Hedging
Agreements (the “Lender Counterparties”) and (B), if required, provides
collateral in the form of cash or a letter of credit having an aggregate value
acceptable to such Lender Counterparties, and (ii) if such Lender Hedging
Agreement is executed by a Subsidiary of the Borrower (other than Excluded MLP
Entities) and the Borrower is not a party thereto, the Borrower executes a
guaranty covering such Subsidiary’s obligations thereunder, such guaranty to be
in form and substance satisfactory to the Lender Counterparties.  Any release
under this Section 10.01(e) must be in writing and signed by the Administrative
Agent.”

(gg)                          Schedule 2.01 of the Credit Agreement is deleted
and  Schedule 2.01 attached to this Amendment is substituted therefor.

(hh)                          Exhibit A-1 Form of Borrowing Notice and Exhibit
A-2 Form of Conversion/Continuation Notice of the Credit Agreement are deleted
and Exhibit A-1 Form of Borrowing Notice and Exhibit A-2 Form of
Conversion/Continuation Notice attached to this Amendment are substituted
therefor.

(ii)                                  The Credit Agreement is amended by adding
thereto a new Exhibit B-3 Form of NBB Revolving Credit Note  in the form
attached to this Amendment as Exhibit B-3.

(jj)                                  Exhibit C-1 Form of Compliance Certificate
and Exhibit C-2 Form of Borrowing Base Report of the Credit Agreement are
deleted and Exhibit C-1 Form of Compliance Certificate and Exhibit C-2 Form of
Borrowing Base Report attached to this Amendment are substituted therefor.

(kk)                            The Credit Agreement is amended by adding
thereto a new Exhibit F Form of NBB Borrowing Certificate  in the form attached
to this Amendment as Exhibit F.

25


--------------------------------------------------------------------------------


Paragraph 2.                       Effective Date. This Amendment shall not
become effective until the date (such date, the “First Amendment Effective
Date”) the Administrative Agent receives all of the agreements, documents,
certificates, instruments, and other items described below:

(a)                                  this Amendment, executed by the Borrower,
the Guarantors, and each other Lender and the L/C Issuer;

(b)                                 from the Borrower and the existing
Guarantors, such certificates of secretary, assistant secretary, manager, or
general partner, as applicable, as the Administrative Agent may require,
certifying (i) resolutions of its board of directors, managers or members (or
their equivalent) authorizing the execution and performance of this Amendment
and the other Loan Documents which such Person is executing in connection
herewith, (ii) the incumbency and signature of the officer executing such
documents, and (iii) no change in such Person’s organizational documents since
August 18, 2006;

(c)                                  an amendment fee equal to 25 basis points
of the sum of the Aggregate Revolving Credit Commitment ($40,000,000) and the
Aggregate Unit Acquisition Commitment ($15,000,000) has been paid to the
Administrative Agent to be shared proportionately by all the Lenders approving
this Amendment on or before February 16, 2007;

(d)                                 fees and expenses required to be paid
pursuant to Paragraph 5 of this Amendment, to the extent invoiced prior to the
First Amendment Effective Date; and

(e)                                  such other assurances, certificates,
documents and consents as the Administrative Agent may require.

Paragraph 3.                       Acknowledgment and Ratification. As a
material inducement to the Administrative Agent and the Lenders to execute and
deliver this Amendment, each of the Borrower and the Guarantors (i) consents to
the agreements in this Amendment, (ii) agrees and acknowledges that the
execution, delivery, and performance of this Amendment shall in no way release,
diminish, impair, reduce, or otherwise affect the respective obligations of the
Borrower or any Guarantor under the Loan Documents to which it is a party, which
Loan Documents shall remain in full force and effect, and all rights thereunder
are hereby ratified and confirmed.  The Administrative Agent and each Lender
acknowledge that pursuant to a Limited Waiver dated December 20, 2006, (i)
MarkWest Michigan, Inc. and MarkWest Resources, Inc. have merged with and into
the Borrower and (ii) Matrex LLC is no longer a Guarantor, having become a
subsidiary of Basin Pipeline, LLC, which is an Excluded MLP Entity.

Paragraph 4.                     Representations. As a material inducement to
the Administrative Agent and the Lenders to execute and deliver this Amendment,
each of the Borrower and the Guarantors represents and warrants to the
Administrative Agent and the Lenders that as of the First Amendment Effective
Date and as of the date of execution of this Amendment, (a) all representations
and warranties in the Loan Documents are true and correct in all material
respects as though made on the date hereof, except to the extent that any of
them speak to a different specific date, and (b) no Default or Event of Default
exists.

Paragraph 5.                     Expenses, Funding Losses.  The Borrower shall
pay on demand all reasonable costs, fees, and expenses paid or incurred by the
Administrative Agent incident to this Amendment, including, without limitation,
Attorney Costs in connection with the negotiation, preparation, delivery, and
execution of this Amendment and any related documents, filing and recording
costs, and the costs of title insurance endorsements.

26


--------------------------------------------------------------------------------


Paragraph 6.                       Miscellaneous. This Amendment is a “Loan
Document” referred to in the Credit Agreement.  The provisions relating to Loan
Documents in Article X of the Credit Agreement are incorporated in this
Amendment by reference.  Unless stated otherwise (a) the singular number
includes the plural and vice versa and words of any gender include each other
gender, in each case, as appropriate, (b) headings and captions may not be
construed in interpreting provisions, (c) this Amendment must be construed, and
its performance enforced, under Texas law and applicable  federal law, (d) if
any part of this Amendment is for any reason found to be unenforceable, all
other portions of it nevertheless remain enforceable, and (e) this Amendment may
be executed in any number of counterparts with the same effect as if all
signatories had signed the same document, and all of those counterparts must be
construed together to constitute the same document.

Paragraph 7.                       ENTIRE AGREEMENT. THIS AMENDMENT REPRESENTS
THE FINAL AGREEMENT BETWEEN THE PARTIES ABOUT THE SUBJECT MATTER OF THIS
AMENDMENT AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

Paragraph 8.                       Parties. This Amendment binds and inures to
the benefit of the Borrower, the Guarantors, the Administrative Agent, the L/C
Issuer, the other Lenders, and their respective successors and assigns.

Paragraph 9.                     Further Assurances. The parties hereto each
agree to execute from time to time such further documents as may be necessary to
implement the terms of this Agreement.

The parties hereto have executed this Amendment in multiple counterparts to be
effective as of the Effective Date.

27


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

MARKWEST HYDROCARBON, INC.,

 

a Delaware corporation, as Borrower

 

 

 

By:

 

/s/ ANDREW L. SCHROEDER

 

 

 

Andrew L. Schroeder

 

 

Vice President, Treasurer and Secretary

 

1


--------------------------------------------------------------------------------


 

MARKWEST ENERGY GP, L.L.C.,

 

a Delaware corporation, as a Guarantor

 

 

 

By:

 

/s/ ANDREW L. SCHROEDER

 

 

 

Andrew L. Schroeder

 

 

Vice President and Treasurer

 

2


--------------------------------------------------------------------------------


 

ROYAL BANK OF CANADA,

 

as Administrative Agent and Collateral Agent

 

 

 

By:

 

/s/ ANN HURLEY

 

 

Name:

Ann Hurley

 

Title:

Manager, Agency

 

3


--------------------------------------------------------------------------------


 

ROYAL BANK OF CANADA, as a Lender

 

and L/C Issuer

 

 

 

By:

 

/s/ JASON S. YORK

 

 

Name:

Jason S. York

 

Title:

Authorized Signatory

 

4


--------------------------------------------------------------------------------


 

SUNTRUST BANK,

 

as a Lender

 

 

 

By:

 

/s/ JOSEPH M. MCCREERY

 

 

Name:

Joseph M. McCreery

 

Title:

Director

 

5


--------------------------------------------------------------------------------


 

US BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

By:

 

/s/ JUSTIN M. ALEXANDER

 

 

Name:

Justin M. Alexander

 

Title:

Vice President

 

6


--------------------------------------------------------------------------------


 

BANK OF OKLAHOMA, N.A.

 

as a Lender

 

 

 

By:

 

/s/ MONCIA M. MORTON

 

 

Name:

Monica M. Morton

 

Title:

Commercial Banking Officer

 

7


--------------------------------------------------------------------------------


SCHEDULE 2.01

COMMITMENTS

Lender

 

Revolving
Credit
Commitments

 

Unit Acquisition
Commitments

 

NBB
Revolving
Credit
Commitments

 

Total Commitment

 

Royal Bank of Canada

 

$

14,545,454.55

 

$

5,454,545.45

 

$

0.00

 

$

20,000,000.00

 

SunTrust Bank

 

$

10,909,090.91

 

$

4,090,909.09

 

$

0.00

 

$

15,000,000.00

 

U.S. Bank National Association

 

$

7,272,727.27

 

$

2,727,272.73

 

$

0.00

 

$

10,000,000.00

 

Bank of Oklahoma, N.A.

 

$

7,272,727.27

 

$

2,727,272.73

 

$

0.00

 

$

10,000,000.00

 

Total Commitment:

 

$

40,000,000.00

 

$

15,000,000.00

 

$

0.00

 

55,000,000.00

 

 


--------------------------------------------------------------------------------


EXHIBIT A-1

FORM OF BORROWING NOTICE

Date:                   ,          

To:                              Royal Bank of Canada, as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of August 18, 2006 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among MarkWest
Hydrocarbon, Inc., a Delaware corporation (the “Borrower”), Royal Bank of
Canada, as Administrative Agent, and the Lenders from time to time party
thereto.

The undersigned hereby requests a revolving loan:

I.                                         REVOLVING CREDIT FACILITY

1.                                       Status Information for the Revolving
Credit Facility

(a)                                  Amount of Aggregate Revolving Credit
Commitment: $40,000,000 (prior to Revolving Credit Commitment Increase Effective
Date) OR $               (after Revolving Credit Commitment Increase Effective
Date)

(b)                                 Revolving Credit Loans outstanding prior to
the Revolving Credit Borrowing requested herein: $               

(c)                                  Letters of Credit outstanding prior to the
Revolving Credit Borrowing requested herein:  $               

(d)                                 Principal amount of Revolving Credit Loans
available to be borrowed (1(a) minus the sum of 1(b) and 1(c)): $               

2.                                       Amount of Revolving Credit Borrowing:
$               

3(a).                         Initial Borrowing Base as of June 30, 2006:
$                OR

3(b).                        Borrowing Base as of most recent calendar month
end: $               

4.                                       Requested date of Revolving Credit
Borrowing:                            , 200  .

5.                                       Requested Type of Loan for Revolving
Credit Borrowing and applicable Dollar amount:

(a)                                  Base Rate Loan for $               

(b)                                 Eurodollar Rate Loan with Interest Period
of:

(i)

one month for

$                     

 

(ii)

two months for

$                     

 

1


--------------------------------------------------------------------------------


 

(iii)

three months for

$                     

 

(iv)

six months for

$                     

 

6.                                       Purpose of Revolving Credit Loan:

o  Finance accounts receivable and/or inventory

o  To pay fees, costs and expenses owed pursuant to the Agreement

o  Finance purchase of MLP Units (in an amount not to exceed the increase in the
Aggregate Revolving Credit Commitment after the Revolving Credit Commitment
Increase Effective Date)

II.                                     UNIT ACQUISITION FACILITY

1.                                       Status Information for the Unit
Acquisition Facility

(a)                                  Amount of Aggregate Unit Acquisition
Commitment: $15,000,000

(b)                                 Unit Acquisition Loans outstanding prior to
the Unit Acquisition Borrowing requested herein: $                     

(c)                                  Principal amount of Unit Acquisition Loans
available to be borrowed (1(a) minus 1(b)): $                     

2.                                       Amount of Unit Acquisition Borrowing:
$                     

3                                          Requested date of Unit Acquisition
Borrowing:                                , 200  .

4.                                       Requested Type of Loan for Unit
Acquisition Borrowing and applicable Dollar amount:

(a)                                  Base Rate Loan for $                     

(b)                                 Eurodollar Rate Loan with Interest Period
of:

(i)

one month for

$                     

 

(ii)

two months for

$                     

 

(iii)

three months for

$                     

 

(iv)

six months for

$                     

 

III.                                 NBB REVOLVING CREDIT FACILITY

1.                                       Status Information for the NBB
Revolving Credit Facility

(a)                                  Amount of Aggregate NBB Revolving Credit
Commitment: $0.00

(b)                                 NBB Revolving Credit Loans outstanding prior
to the NBB Revolving Credit Borrowing requested herein: $                     

(c)                                  NBB Letters of Credit outstanding prior to
the NBB Revolving Credit Borrowing requested herein:  $                     

2


--------------------------------------------------------------------------------


(d)                                 Principal amount of NBB Revolving Credit
Loans available to be borrowed (1(a) minus the sum of 1(b) and 1(c)):
$                     

2.                                       Amount of NBB Revolving Credit
Borrowing: $                     

3                                          Requested date of NBB Revolving
Credit Borrowing:                                , 200  .

4.                                       Requested Type of Loan for NBB
Revolving Credit Borrowing and applicable

Dollar amount:

(a)                                  Base Rate Loan for $                     

(b)                                 Eurodollar Rate Loan with Interest Period
of:

(i)

one month for

$                     

 

(ii)

two months for

$                     

 

(iii)

three months for

$                     

 

(iv)

six months for

$                     

 

The undersigned hereby certifies that the following statements will be true on
the date of the proposed Borrowing(s) after giving effect thereto and to the
application of the proceeds therefrom:

(a)                                  the representations and warranties of the
Borrower contained in Article V of the Agreement are true and correct as though
made on and as of such date (except such representations and warranties which
expressly refer to an earlier date, which are true and correct as of such
earlier date);

(b)                                 if applicable, the amount of the requested
Revolving Credit Borrowing, when added to Revolving Credit Loans outstanding
prior to the requested Revolving Credit Borrowing and Letters of Credit
outstanding prior to the requested Revolving Credit Borrowing, will not exceed
the Borrowing Base referred to in Section 1.3. above;

(c)                                  if applicable, the amount of the requested
Unit Acquisition Borrowing, when added to Unit Acquisition Loans outstanding
prior to the requested Unit Acquisition Borrowing, will not exceed the Aggregate
Unit Acquisition Commitment referred to in Section II.1(a) above;

(d)                                 no Default or Event of Default has occurred
and is continuing, or would result from such proposed Borrowing(s);

(e)                                  if a Borrowing of a Unit Acquisition Loan
or Borrowing of a Revolving Credit Loan to be funded out of an increase in the
Aggregate Revolving Credit Commitment pursuant to Section 2.13 is requested
hereby, Borrower represents and warrants that either (i) the MLP Operating
Subsidiary or any of its Subsidiaries has made Permitted Acquisitions (as
defined in the MLP Credit Agreement) in excess of $40,000,000 or (ii) the MLP
Operating Subsidiary or any of its Subsidiaries has made Capital Expenditures(as
defined in the MLP Credit Agreement) in excess of $40,000,000; and

(f)                                    if a Borrowing of a NBB Revolving Credit
Loan is to be funded, Borrower certifies that (i) the sole purpose of such NBB
Revolving Credit Loan is to enable the Borrower to meet margin requirements
under Swap Contracts and (ii) after giving pro forma effect to such requested
NBB Revolving Credit Loan, the Collateral Coverage Ratio shall be at least 3.5
to 1.0.

The Borrowing requested herein complies with Sections 2.01, Sections 2.02 and
2.03 of the Agreement, as applicable.  Accompanying this Borrowing Notice is a
Statement of Purpose For an

3


--------------------------------------------------------------------------------


Extension of Credit Secured by Margin Stock (Federal Reserve Form U-1) duly
executed by a Responsible Officer of the Borrower which is true and correct in
all respects.

 

MARKWEST HYDROCARBON, INC.,

 

a Delaware corporation, as Borrower

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

4


--------------------------------------------------------------------------------


EXHIBIT A-2

FORM OF CONVERSION/CONTINUATION NOTICE

Date:                          ,           

TO:                          Royal Bank of Canada, as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of August 18, 2006 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among MarkWest
Hydrocarbon, Inc., a Delaware corporation (the “Borrower”), Royal Bank of
Canada, as Administrative Agent, and the Lenders from time to time party
thereto.

The undersigned hereby requests:

I.                                         REVOLVING CREDIT FACILITY

 

1.

Amount of [conversion] [continuation]of Revolving Credit Loans: $

                   

 

 

2.

Existing rate:

Check applicable blank

 

 

 

 

(a)

Base Rate

o

 

 

 

 

(b)

Eurodollar Rate Loan with

 

 

 

Interest Period of:

 

 

 

 



(i)

one month

o

 

 

(ii)

two months

o

 

 

(iii)

three months

o

 

 

(iv)

six months

o

 

 

3.                                       If a Eurodollar Rate Loan, date of the
last day of the Interest Period for such Loan:             , 200  .

The Revolving Credit Loan described above is to be [converted] [continued] as
follows:

4.                                       Requested date of [conversion]
[continuation]of Revolving Credit Loan:                              , 200  .

5.                                       Requested Type of Loan and applicable
Dollar amount:

(a)                                  Base Rate Loan for $                   

(b)                                 Eurodollar Rate Loan with Interest Period
of:

(i)

one month for

$                     

 

(ii)

two months for

$                     

 

(iii)

three months for

$                     

 

(iv)

six months for

$                     

 

1


--------------------------------------------------------------------------------


II.                                     UNIT ACQUISITION FACILITY

1.

Amount of [conversion] [continuation] Unit Acquisition Loan: $

                   

 

 

2.

Existing rate:

Check applicable blank

 

 

 

 

(a)

Base Rate

o

 

 

 

 

(b)

Eurodollar Rate Loan with

 

 

 

Interest Period of:

 

 

 

 



(i)

one month

o

 

 

(ii)

two months

o

 

 

(iii)

three months

o

 

 

(iv)

six months

o

 

 

 

 

 

 

 

3.

If a Eurodollar Rate Loan, date of the last day of the Interest Period for such
Loan:                 , 200  .

 

 

The Unit Acquisition Loan described above is to be [converted] [continued] as
follows:

 

 

 

4.

Requested date of [conversion] [continuation]of Unit Acquisition Loan:
                              , 200  .

 

 

 

 

5.

Requested Type of Loan and applicable Dollar amount:

 

 

 

(a)

Base Rate Loan for $                   

 

 

 

 

 

 

(b)

Eurodollar Rate Loan with Interest Period of:

 

 

 

 

 



(i)

one month for

$                     

 

 

(ii)

two months for

$                     

 

 

(iii)

three months for

$                     

 

 

(iv)

six months for

$                     

 

 

 

 

 

 

 II.                                  NBB REVOLVING CREDIT FACILITY

 

 

 

 

 



1.

Amount of [conversion] [continuation] NBB Revolving Credit Loan: $

                   

 

 

2.

Existing rate:

Check applicable blank

 

 

 

 

(a)

Base Rate

o

 

 

 

 

(b)

Eurodollar Rate Loan with

 

 

 

Interest Period of:

 

 

 

 



(i)

one month

o

 

 

(ii)

two months

o

 

 

(iii)

three months

o

 

 

(iv)

six months

o

 

 

 

2


--------------------------------------------------------------------------------


3.                                       If a Eurodollar Rate Loan, date of the
last day of the Interest Period for such Loan:                               ,
200  .

The NBB Revolving Credit Loan described above is to be [converted] [continued]
as follows:

4.                                       Requested date of [conversion]
[continuation]of NBB Revolving Credit Loan:                    , 200  .

5.                                       Requested Type of Loan and applicable
Dollar amount:

 

(a)

Base Rate Loan for $                   

 

 

 

 

 

 

(b)

Eurodollar Rate Loan with Interest Period of:

 

 

 

 



(i)

one month for

$                     

 

 

(ii)

two months for

$                     

 

 

(iii)

three months for

$                     

 

 

(iv)

six months for

$                     

 

 

The [conversion] [continuation] requested herein complies with Sections 2.01
 and 2.03 of the Agreement, as applicable.

 

MARKWEST ENERGY HYDROCARBON, INC.,

 

a Delaware corporation, as Borrower

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

3


--------------------------------------------------------------------------------


EXHIBIT B-3

FORM OF NBB REVOLVING CREDIT NOTE

$                                                                                                                                                                                          
         , 200  

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
the order of                                 (the “Lender”), on the Maturity
Date (as defined in the Credit Agreement referred to below) the principal amount
of                       Dollars ($                       ), or such lesser
principal amount of NBB Revolving Credit Loans made by Lender under the Credit
Agreement due and payable by the Borrower to the Lender on the Maturity Date
under that certain Second Amended and Restated Credit Agreement dated as of
August 18, 2006 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”; the terms defined
therein being used herein as therein defined), among the Borrower, the Lenders
from time to time party thereto, and Royal Bank of Canada, as Administrative
Agent.

The Borrower promises to pay interest on the unpaid principal amount of each NBB
Revolving Credit Loan from the date of such NBB Revolving Credit Loan until such
principal amount is paid in full, at such interest rates, and at such times as
are specified in the Credit Agreement.  All payments of principal and interest
shall be made to the Administrative Agent for the account of the Lender in
Dollars in immediately available funds to the account designated by the
Administrative Agent in the Credit Agreement.  If any amount is not paid in full
when due hereunder, such unpaid amount shall bear interest, to be paid upon
demand, from the due date thereof until the date of actual payment (and before
as well as after judgment) computed at the per annum rate set forth in the
Credit Agreement.

This NBB Revolving Credit Note is one of the NBB Revolving Credit Notes referred
to in the Credit Agreement, is entitled to the benefits thereof and is subject
to optional and mandatory prepayment in whole or in part as provided therein. 
This NBB Revolving Credit Note is also entitled to the benefits of each
Guaranty.  Upon the occurrence of one or more of the Events of Default specified
in the Credit Agreement, all amounts then remaining unpaid on this NBB Revolving
Credit Note shall become, or may be declared to be, immediately due and payable
all as provided in the Credit Agreement.  NBB Revolving Credit Loans made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business.  The Lender may also attach
schedules to this NBB Revolving Credit Note and endorse thereon the date, amount
and maturity of its NBB Revolving Credit Loans and payments with respect
thereto.

This NBB Revolving Credit Note is a Loan Document and is subject to Section
10.10 of the Credit Agreement, which is incorporated herein by reference the
same as if set forth herein verbatim.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, notice of intent to
accelerate, notice of acceleration, demand, dishonor and non-payment of this NBB
Revolving Credit Note.

1


--------------------------------------------------------------------------------


THIS NBB REVOLVING CREDIT NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF TEXAS.

 

MARKWEST HYDROCARBON, INC.,

 

a Delaware corporation, as Borrower

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

2


--------------------------------------------------------------------------------


EXHIBIT C-1

FORM OF COMPLIANCE CERTIFICATE

(Pursuant to Section 6.02 of the Credit Agreement)

Financial Statement Date:            ,     

To:          Royal Bank of Canada, as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of August 18, 2006 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement;” the
terms defined therein being used herein as therein defined), MarkWest
Hydrocarbon, Inc., a Delaware corporation (the “Borrower”), the Lenders from
time to time party thereto, and Royal Bank of Canada, as Administrative Agent.
Capitalized terms used herein but not defined herein shall have the meaning set
forth in the Credit Agreement.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                             of the Borrower, and
that, as such, he/she is authorized to execute and deliver this Certificate to
the Administrative Agent on the behalf of the Borrower, and that:

[Use the following for fiscal year-end financial statements]

Attached hereto as Schedule 1 are the year-end audited stand alone financial
statements of the Borrower required by Section 6.01(a) of the Credit Agreement
for the fiscal year of the Borrower ended as of the above date, together with
the report and opinion of an independent certified public accountant required by
such section; and

[Use the following for fiscal quarter-end financial statements]

Attached hereto as Schedule 1 are, the unaudited stand alone financial
statements of the Borrower required by Section 6.01(b) of the Credit Agreement
for the first three fiscal quarters of the Borrower ended as of the above date,
together with a certificate of a Responsible Officer of the Borrower stating
that such financial statements fairly present the financial condition, results
of operations and cash flows of the Borrower for such fiscal quarter in
accordance with GAAP as at such date and for such period, subject only to normal
year-end audit adjustments and the absence of footnotes.

[Use the following for both fiscal year-end and quarter-end financial
statements]

1.             The undersigned has reviewed and is familiar with the terms of
the Credit Agreement and has made, or has caused to be made under his/her
supervision, a detailed review of the transactions and condition (financial or
otherwise) of the Borrower during the accounting period covered by the attached
financial statements.

2.             A review of the activities of the Borrower during such fiscal
period has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the Borrower performed and
observed all its Obligations under the Loan Documents, and no Default or Event
of Default has occurred and is continuing except as follows (list of each such
Default or Event of Default and include the information required by Section 6.03
of the Credit Agreement):

1


--------------------------------------------------------------------------------


3.             The covenant analyses and information set forth on Schedule 3
attached hereto are true and accurate on and as of the date of this Certificate.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
           , 200 .

 

MARKWEST HYDROCARBON, INC.

 

 

a Delaware corporation, as Borrower

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

2


--------------------------------------------------------------------------------


For the Quarter/Year ended                      (“Statement Date”)

SCHEDULE 3

to the Compliance Certificate

($ in 000’s)

I.

Section 7.04 – Indebtedness

 

 

 

 

 

 

A.

Obligations existing under any Swap Contract permitted by Section 7.04(c)

$                 

 

 

 

 

 

B.

Outstanding Principal Amount of Purchase Money Indebtedness for fixed or capital
assets permitted by Section 7.04(d)(may not exceed $1,000,000)

$                 

 

 

 

 

 

C.

Outstanding Principal Amount of other Indebtedness permitted by Section 7.04(e)
(may not exceed $1,000,000)

$                 

 

 

 

 

II.

Section 7.08 – Restricted Payments; Distributions and Redemptions

 

 

 

 

 

 

A.

Cash and Cash Equivalents as of the Statement Date.

$                 

 

 

 

 

 

B.

Borrower’s Consolidated Net Income commencing with the fiscal quarter beginning
July 1, 2006 through and including the Statement Date:

$                 

 

 

 

 

 

C.

50% of Line II.B:

$                 

 

 

 

 

 

D.

Total of Line II.A +Line II.C:

$                 

 

 

 

 

 

E.

Total of Restricted Payments made on or after July 1, 2006 through and including
Statement Date:

$                 

 

 

 

 

 

F.

Excess of Line II.D over Line II.E:

$                 

 

 

 

 

 

G.

Is Line II.D greater than Line II.E? Is so, to the extent of such excess
Borrower make a Restricted Payment if no Default or Event of Default exists

Yes/No
Amount of excess: $     

 

 

 

 

III.

Section 7.15(a) – Leverage Ratio

 

 

 

 

A.

Consolidated Funded Debt (borrowed money indebtedness, Capital Leases, and
Synthetic Leases)

$                 

 

 

 

 

 

B.

Consolidated EBITDA for four consecutive fiscal quarters ending on the Statement
Date (“Subject Period”) (see Credit Agreement definition of “Consolidated
EBITDA”):

$                 

 

3


--------------------------------------------------------------------------------


 

C.

Leverage Ratio (Line III.A. divided by Line III.B)

 

 

 

 

 

 

D.

Is Leverage Ratio greater than 4.0 to 1.0?

Yes/No

 

 

 

 

 

E.

As an alternative to the preceding Leverage Ratio in Line II.D, if more than
$5,000,000 is outstanding under the Unit Acquisition Facility OR if the
Aggregate Revolving Credit Commitment has been increased pursuant to Section
2.13, is the Leverage Ratio greater than 5.50 to 1.0?

Yes/No

 

 

 

 

 

F.

As an alternative to the Leverage Ratios in Lines II.D and II.E, if more than
$5,000,000 is outstanding under the Unit Acquisition Facility OR if more than
$5,000,000 of Revolving Credit Loans funded out of an increase in the Revolving
Credit Commitment pursuant to Section 2.13 is outstanding AND 9 months or more
(but not more than 18 months) have elapsed since the date of funding such Loans,
is the Leverage Ratio greater than 4.75 to 1.0?

Yes/No

 

 

 

 

 

G.

As an alternative to the Leverage Ratios in Lines II.D, II.E and II.F, if more
than $5,000,000 is outstanding under the Unit Acquisition Facility OR if more
than $5,000,000 of Revolving Credit Loans funded out of an increase in the
Revolving Credit Commitment pursuant to Section 2.13 is outstanding AND 18
months or more have elapsed since the date of funding such Loans, is the
Leverage Ratio greater than 4.00 to 1.0?

Yes/No

 

 

 

 

IV.

Section 7.15(b) — Minimum Consolidated Tangible Net Worth (as calculated
pursuant to Credit Agreement)

 

 

 

 

A.

Initial Required Consolidated Tangible Net Worth

$30,000,000

 

 

 

 

 

B.

50% of Consolidated Net Income after July 1, 2006:

$                 

 

 

 

 

 

C.

100% of proceeds of all equity issued subsequent to Second Restatement Date:

$                 

 

 

 

 

 

D.

Sum of Line IV.A + Line IV.B + Line IV.B):

$                 

 

 

 

 

 

E.

 Consolidated Tangible Net Worth as of Statement Date:

$                 

 

 

 

 

 

 

 

Yes/No

 

4


--------------------------------------------------------------------------------


 

F.

Is Line IV.E equal to or greater than Line IV.B?

 

 

 

 

 

V.

Section 7.16 – Minimum Collateral Coverage Ratio (as calculated pursuant to
Credit Agreement)

 

 

 

 

 

 

A.

Market Price of Common MLP Units as of Statement Date pledged as Collateral
securing Obligations

$                 

 

 

 

 

 

B.

Market Price of Subordinated MLP Units as of Statement Date pledged as
Collateral securing Obligations

$                 

 

 

 

 

 

C.

Midstream Accounts Receivable as of Statement Date pledged as Collateral
securing Obligations

$                 

 

 

 

 

 

D.

Midstream Inventory as of Statement Date pledged as Collateral securing
Obligations

$                 

 

 

 

 

 

E.

Sum of Line V.A. + Line V.B. + Line V.C + Line V.D

$                 

 

 

 

 

 

F.

Outstanding Amount of Revolving Credit Loans as of Statement Date

$                 

 

 

 

 

 

G.

L/C Obligations as of Statement Date

$                 

 

 

 

 

 

H.

Outstanding Amount of Unit Acquisition Loans as of Statement Date

$                 

 

 

 

 

 

I.

Outstanding Amount of NBB Revolving Credit Loans as of Statement Date

$                 

 

 

 

 

 

J.

NBB L/C Obligations as of Statement Date

$                 

 

 

 

 

 

K.

Sum of Line V.F plus Line V.G plus Line V.H plus Line V.I plus Line V.J

$                 

 

 

 

 

 

L.

Is ratio of Line V.E to Line V.K at least 2:1?

Yes/No

 

 

 

 

 

M.

If there are any NBB Revolving Credit Loans or NBB Letters of Credit outstanding
and after giving pro forma effect to any requested NBB Revolving Credit Loans or
NBB Letters of Credit, is the Collateral Coverage Ratio greater than 3.5 to 1.0?

Yes/No

 

5


--------------------------------------------------------------------------------


EXHIBIT C-2

FORM OF BORROWING BASE REPORT

Borrowing Base Report

MARKWEST HYDROCARBON, INC.
Monthly Borrowing Base Report
For the Month Ending                           

Calculation of Monthly Borrowing Base and Excess Revolving Credit Facility
Availability

A.

 

Eligible Midstream Accounts Receivable

 

$

 

X

 

75%

 

$

B.

 

Hedged Eligible Midstream Inventory

 

$

 

X

 

85%

 

$

C.

 

Unhedged Eligible Midstream Inventory

 

$

 

X

 

75%

 

$

D.

 

Total Eligible Accounts Receivable and Inventory (A+B+C)

 

 

 

 

 

$

E.

 

Borrowing Base (lower of (i) D or (ii) Revolving Credit Commitment (maximum
$40,000,000 subject to increase following the Revolving Credit Commitment
Increase Effective Date) minus Borrowing Base Liquidity Reserve

$

F.

 

Outstanding Amount of Revolving Credit Loans

$

G.

 

Outstanding Amount of L/C Obligations

$

H.

 

Revolving Credit Facility Usage (F+G)

$

I.

 

Excess Revolving Credit Facility Availability (E minus H)

$

 

Collateral Coverage Ratio

MARKWEST HYDROCARBON, INC.

Collateral Coverage Ratio Analysis

As of borrowing date:                           

A.

 

Market Price of Common MLP Units

 

$

B.

 

Market Price of Subordinated MLP Units

 

$

C.

 

Midstream Accounts Receivable

 

$

D.

 

Midstream Inventory

 

$

E.

 

Total Collateral (A+B+C+D)

 

$

F.

 

Outstanding Amount of Revolving Credit Loans

 

$

G.

 

Outstanding Amount of L/C Obligations

 

$

H.

 

Outstanding Amount of Unit Acquisition Loans

 

$

I.

 

Outstanding Amount of NBB Revolving Credit Loans

 

$

J.

 

Outstanding Amount of NBB L/C Obligations

 

$

K.

 

Total Outstanding Loans and L/C Obligations and NBB L/C Obligations (F+G+H+I+J)

 

$

L.

 

Requested Amount of Loans and L/C Credit Extension and NBB L/C Credit Extension

 

$

M.

 

Is ratio of Line E at least 2:1 over the sum of Lines K +L?

 

Yes/No

 

- BORROWER CERTIFICATION -

Attached hereto as Schedule 1 is a detailed aged schedule of all Midstream
Accounts Receivable as of the date specified in this Borrowing  Base Report,
listing face amounts and dates of invoices of each such Midstream Accounts
Receivable and the name and address of each account debtor obligated on such
Midstream Accounts Receivable (and, if requested by Administrative Agent, copies
of invoices, credit reports, and any other matters and information relating to
the Midstream Accounts Receivable).

1


--------------------------------------------------------------------------------


Attached hereto as Schedule 2 is a schedule of Midstream Inventory, setting
forth the location, volume, cost, market price and hedged price of all such
Midstream Inventory.

Attached hereto as Schedule 3 is a summary aged listing of Borrower’s accounts
payable and an aged list of the ten (10) largest accounts payable.

The undersigned hereby warrants to Royal Bank of Canada, as Administrative
Agent, that this Borrowing Base Report is a correct statement regarding the
Midstream Accounts Receivable and Midstream Inventory of Borrower and its
Domestic MarkWest Inc. Subsidiaries and that the reconciliation figures are
fully and correctly set forth.  Capitalized terms used but not defined herein
shall have the meanings given such terms in the Second Amended and Restated
Credit Agreement dated August 18, 2006 among MarkWest Hydrocarbon, Inc., the
lenders party thereto and Royal Bank of Canada, as Administrative Agent.

MARKWEST HYDROCARBON, INC.

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

Chief Financial Officer/Treasurer

 

2


--------------------------------------------------------------------------------


EXHIBIT F

FORM OF NBB BORROWING CERTIFICATE



(Pursuant to Section 2.15(a)of the Credit Agreement)

Certificate Date:                        ,          

To:                           Royal Bank of Canada, as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of August 18, 2006 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement;” the
terms defined therein being used herein as therein defined), MarkWest
Hydrocarbon, Inc., a Delaware corporation (the “Borrower”), the Lenders from
time to time party thereto, and Royal Bank of Canada, as Administrative Agent.
Capitalized terms used herein but not defined herein shall have the meaning set
forth in the Credit Agreement.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                                        of the
Borrower, and that, as such, he/she is authorized to execute and deliver this
Certificate to the Administrative Agent on the behalf of the Borrower, and that:

Attached hereto as Schedule 1 is a listing of all of the Borrower’s existing
Swap Contracts and the margin requirements under each.  As of the date of this
Certificate, the Outstanding NBB Revolving Credit Loans are no greater than the
aggregate margin requirements set forth on Schedule 1.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                       , 200 .

 

MARKWEST HYDROCARBON, INC.

 

a Delaware corporation, as Borrower

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

1


--------------------------------------------------------------------------------


For the month ended
                                                (“Certificate Date”)

SCHEDULE 1

to the NBB Borrowing Certificate

I.   Swap Contracts (proposed and/or currently in effect), with name of
counterparty, material terms, etc.

 

Margin Requirement under
Swap Contracts

     1.

 

$

     2.

 

$

     3.

 

$

II.  Total Margin Requirements

 

$

III.  Outstanding NBB Revolving Credit Loans

 

$

IV.  Outstanding NBB Letters of Credit

 

$

V.  Proposed NBB Revolving Credit Borrowing (if any)

 

$

VI  Proposed NBB Letter of Credit (if any)

 

$

VII. Sum of Lines III, IV, V and VI

 

$

VIII.  Is Line VII equal to or less than Line II?

 

Yes/No

 

Collateral Coverage Ratio

MARKWEST HYDROCARBON, INC.

Collateral Coverage Ratio Analysis

As of Certificate Date:                 

A.

 

Market Price of Common MLP Units

 

$                    

B.

 

Market Price of Subordinated MLP Units

 

$                    

C.

 

Midstream Accounts Receivable

 

$                    

D.

 

Midstream Inventory

 

$                    

E.

 

Total Collateral (A+B+C+D)

 

$                    

F.

 

Outstanding Amount of Revolving Credit Loans

 

$                    

G.

 

Outstanding Amount of L/C Obligations

 

$                    

H.

 

Outstanding Amount of Unit Acquisition Loans

 

$                    

I.

 

Outstanding Amount of NBB Revolving Credit Loans

 

$                    

J.

 

Outstanding Amount of NBB L/C Obligations

 

$                    

K.

 

Total Outstanding Loans and L/C Obligations and NBB L/C Obligations (F+G+H+I+J)

 

$                    

L.

 

Requested Amount of Loans and L/C Credit Extension and NBB L/C Credit Extension

 

$                    

M.

 

Is ratio of Line E at least 3.5:1.0 over the sum of Lines K +L?

 

Yes/No

 

2


--------------------------------------------------------------------------------